 Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 1 of 85 Page ID
                                   #:6800


 1   Shayla Myers (SBN 264054)
     Mallory B. Andrews (SBN 312209)
 2   LEGAL AID FOUNDATION OF LOS ANGELES
     7000 South Broadway
 3   Los Angeles, CA 90003
     Telephone: (213) 640-3983
 4   Email: smyers@lafla.org
            mandrews@lafla.org
 5
     Attorneys for Gladys Zepeda, Miriam Zamora,
 6   Ali El-Bey, James Haugabrook, Pete Diocson Jr.,
     Marquis Ashley, and Ktown for All
 7
     Additional Attorneys on Next Page
 8
 9                        UNITED STATES DISTRICT COURT

10                      CENTRAL DISTRICT OF CALIFORNIA

11   JANET GARCIA, GLADYS                 ) CASE NO. 2:19-cv-06182-DSF-PLA
     ZEPEDA, MIRIAM ZAMORA, ALI           )
12   EL-BEY, PETER DIOCSON JR,            )
     MARQUIS ASHLEY, JAMES                ) DECLARATION OF ADRIAN
13   HAUGABROOK, individuals,             ) RISKIN
     KTOWN FOR ALL, an                    )
14   unincorporated association;          )
     ASSOCIATION FOR                      )
15   RESPONSIBLE AND EQUITABLE            )
     PUBLIC SPENDING, an                  )
16   unincorporated association,          )
                                          )
17               Plaintiffs,              )
                                          )
18         v.                             )
                                          )
19   CITY OF LOS ANGELES, a               )
     municipal entity; DOES 1-7,          )
20                                        )
                 Defendants.              )
21
22
23
24
25
26
27
28

                          DECLARATION OF ADRIAN RISKIN
 Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 2 of 85 Page ID
                                   #:6801


 1   Catherine Sweetser (SBN 271142)
 2   Kristina Harootun (SBN 308718)
     SCHONBRUN SEPLOW HARRIS
 3   & HOFFMAN LLP
 4   11543 West Olympic Blvd.
     Los Angeles, CA 90064
 5   Telephone: (310) 396-0731
 6   Email: csweetser@sshhlaw.com
             kharootun@sshhlaw.com
 7
     Attorneys for Plaintiffs
 8
     Benjamin Allan Herbert (SBN 277356)
 9   William L. Smith (SBN 324235)
     KIRKLAND & ELLIS LLP
10   555 South Flower Street
     Los Angeles, CA 90071
11   Telephone: (213) 680 8400
     Email: benjamin.herbert@kirkland.com
12          william.smith@kirkland.com
13   Attorneys for Plaintiffs Ktown for All, Janet Garcia,
14   Peter Diocson Jr., Marquis Ashley, Ali El-Bey, and
     Association for Responsible and Equitable Public
15   Spending
16
17
18
19
20
21
22
23
24
25
26
27
28


                           DECLARATION OF ADRIAN RISKIN
 Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 3 of 85 Page ID
                                   #:6802


 1                          DECLARATION OF ADRIAN RISKIN
 2
                  1.     My name is Adrian Riskin. I have personal knowledge of the
 3
     facts contained in this declaration, and if called to testify, I could and would testify
 4
     competently as to the truth of the facts in this declaration.
 5
                  2.     I run an online blog called Michaelkohlhaas.org to increase
 6
     government transparency and practice civic activism using the California Public
 7
     Records Act (CPRA). I also teach other activists how to use the CPRA.
 8
                  3.     I have submitted a number of requests to LA Sanitation, the
 9
     LAPD, the City Attorneys’ Office and various city council districts related to
10   homelessness, and specifically, homeless encampments. I routinely request email
11   correspondence from the City of Los Angeles, including on topics related to
12   homelessness and encampments.
13                4.     I submit the requests through the City’s Nextrequest portal, when
14   that is available. Only some departments within the City use Nextrequest, including
15   the LAPD, LA Sanitation, and some city council offices
16                5.     On June 3, 2019, I submitted a request to the Los Angeles
17   Homeless Services Authority, for all emails received by three LAHSA staff from a
18   number of LAPD officers and an LA Sanitation staff member, Bladimier Campos. I
19   received a production of emails on November 19, 2019. Among the emails was an

20   email from Diana Gonzales (dinana.gonzalez@lacity.org) to a large number of City
     employees, LAPD employees, and others dated Friday, May 17, 2019. Attached to
21
     the email was a daily schedule for encampment cleanups for Wednesday, May 22,
22
     2019. Attached were also a number of pages of “Online Encampment
23
     Authorizations,” including one for Lomita and McCoy in Council District 15. I have
24
     received many copies of these documents in response to CPRAs. Attached as Exhibit
25
     A is a true and correct copy of the email and related attachments.
26
                  6.     On December 11, 2019, I submitted a request to LA Sanitation for
27
     “all 2019 Tonnage reports from 2019.” I submitted the request on December 11, 2019
28


                            DECLARATION OF ADRIAN RISKIN
 Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 4 of 85 Page ID
                                   #:6803



 1   via Nextrequest. I recei ved an initial production on December 17, 2019 which the
 2   City indicated was all documents responsive to my request. I clarified the request and
 3   on December 24, 2019, I received the production of271 files, which were roughly one

 4   report per council file per month for 2019. A true and correct copy of exemplars from

 5   of the "tonnage reports" the City produced on December 11, 2019 are attached as

 6   Exhibit B.
                   7.     On December 12, 2019, I submitted a request via Nextrequest to
 7
     LA Sanitation for excel spreadsheets in the possession of Leon Ho, who I understand
 8
     provides administrative support to LA Sanitation related to homeless encampments.
 9
     On January 23 , 2020, I received responsive documents. Among the documents I
10
     received was a document entitled "authorizations.csv." A true and correct copy of a
11
     PDF of the first 25 rows of the spreadsheet is attached as Exhibit C.
12
                   8.     On May 22, 2020, I sent a request to LA Sanitation asking for
13
     " whichever CSG staff liase with Council Offices regarding CARE/CARE+ sweep
14   scheduling, would like emails between each of them and their assigned council offices
15   from March, April, and May 2020." I also specified the format I was requesting the
16   documents. CSG stands for Community Services Group, and I understand it is the
17   group that works with City Council districts to schedule encampment cleanups.
18                 9.     On July 15 , 2020, I received the production of emails from all
19   fifteen of the council files.
20
            I declare under penalty of perjury that the foregoing is true and correct.
21
22          Executed on March 16, 2021 in Los Angeles, California
23
24
                                                     ~~ .
                                                    ADRIAN
                                                                         ·-
25
26
27
28


                             DECLARATION OF ADRIAN RISKIN
 Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 5 of 85 Page ID
                                   #:6804


 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 6 of 85 Page ID
                                  #:6805




                              Exhibit A
Sent:    Wed, 03 Jun 2020 10:54:08 -07:00
            Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 7 of 85 Page ID
 From:                                                     #:6806
             <diana.gonzalez@lacity.org> on behalf of san CSI
 Sent:       Fri 5/17/2019 11:10 AM (GMT-07:00)
 To:         "Jose P. Garcia" <jose.garcia@lacity.org>, "Lee, Ronald" <ron.lee@lacity.org>, "Russell Zamora"
             <russell.zamora@lacity.org>, "Richard Santa Maria" <richard.santamaria@lacity.org>, "Bruce Reed"
             <bruce.reed@lacity.org>, "Frederick Moody" <frederick.moody@lacity.org>, "Victor Magana"
             <victor.magana@lacity.org>, "Arthur Hall" <Arthur.Hall@lacity.org>, "Jose Vega" <jose.vega@lacity.org>, "Juanita Bell"
             <juanita.bell@lacity.org>, "Gabriel Miranda" <gabriel.miranda@lacity.org>, "Gonzalo Barriga"
             <gonzalo.barriga@lacity.org>, "Joseph Fortaleza" <joseph.fortaleza@lacity.org>, "Steven Pedersen"
             <steven.pedersen@lacity.org>, "Howard Wong" <howard.wong@lacity.org>, "Eric Lee" <eric.y.lee@lacity.org>, "Katrina
             Montgomery" <katrina.montgomery@lacity.org>, "Adam Smith" <adam.j.smith@lacity.org>, "Carolyn Cook"
             <carolyn.cook@lacity.org>, "Salvador Rosales" <salvador.rosales@lacity.org>, "Anthony Walker"
             <anthony.walker@lacity.org>, "Danielle Maldonado" <danielle.maldonado@lacity.org>, "Philip Pedrosa"
             <philip.pedrosa@lacity.org>, "Domingo Orosco" <domingo.orosco@lacity.org>, "Pawan Verma"
             <pawan.verma@lacity.org>, "Nekpen Aimiuwu" <nekpen.aimiuwu@lacity.org>, "Noy Valderama"
             <noy.valderama@lacity.org>
 Cc:         "Angel Ibarra" <angel.ibarra@lacity.org>, "Jaclyn Williams" <jaclyn.williams@lacity.org>, "Josselyne Hernandez"
             <josselyne.hernandez@lacity.org>, "Diana Gonzalez" <diana.gonzalez@lacity.org>, "Maria Serrano"
             <maria.serrano@lacity.org>, "Bladimir Campos" <bladimir.campos@lacity.org>, "Cecelia Shackelford"
             <renee.shackelford@lacity.org>, "Janice Murray" <janice.murray@lacity.org>, "Sarah Washington"
             <sarah.washington@lacity.org>, "Sarah Bell" <Sarah.Bell@lacity.org>, "Katrena Barrera" <katrena.barrera@lacity.org>,
             "Leon Ho" <leon.ho@lacity.org>, "Jonelle Gardea" <jonelle.gardea@lacity.org>, "Esteban Osorio"
             <esteban.osorio@lacity.org>, "Brandi Cruz" <brandi.cruz@lacity.org>, "Anthony Anderson"
             <Anthony.E.Anderson@lacity.org>, "Sabrena Edwards" <sabrena.edwards@lacity.org>, "Victor Hinderliter"
             <vhinderliter@lahsa.org>, "Donald Holt" <dholt@lahsa.org>, "MONIQUE CONTRERAS" <38228@lapd.lacity.org>, "Sgt.
             Adrian Maxwell" <32387@lapd.online>, "JERALD CASE" <36032@lapd.online>, "Seguenas" <33808@lapd.online>,
             "MARYA MASON" <34418@lapd.lacity.org>, "Matthew Tenchavez" <mtenchavez@lahsa.org>, "Marco Ramirez"
             <40604@lapd.online>, "Emada Tingirides" <31546@lapd.online>, "Reiner Reich Bolor" <41517@lapd.online>
 Bcc:
 Subject:     POSTINGS - WEDNESDAY - MAY 22ND, 2019
 Attachments: 00002; CSLA Postings - WPD 5.2200003.pdf; CD8 5.2200004.pdf; CD2 5.2200005.docx; CD15 5.2200006.docx;
              SKIDROW CONCENTRATED CLEAN;UP00007.docx; CD6 5.2200008.docx



Hello,


Please find postings attached for WEDNESDAY - MAY 22ND, 2019


**4 WPD teams requested - Single day posting**


LA Sanitation
Clean Street Los Angeles
WPD Posting
05/22/2019
      * HE - Homeless Encampments

  Team 1- CD 15: Harbor Division
  Authorization# Auth Address/
Address to Post  Cross Street #1 Cross Street #2 Details Comments  Police Division
1 190506009 808 S PALOS VERDES ST, 90731 8TH ST. 9TH ST SIDEWALK/STREET Not Authorized -
Missing ALL 3 Signatures HARBOR
2 190506012 7TH ST AT PALOS VERDES ST, 90731 8TH ST             SIDEWALK/STREET Not Authorized -
Missing ALL 3 Signatures HARBOR
3 190103011 1000 N SAMPSON AVE, 90744 N SAMPSON AVE E 1ST
STREET SIDEWALK/STREET              HARBOR
4 190103012 714 N BROAD AVE, 90744 BROAD AVE ANAHEIM
ST SIDEWALK/STREET              HARBOR
5 190114017 1730 N EUBANK AVE, 90744 LOMITA BLVD Q ST SIDEWALK/STREET HE located near
sidewalk HARBOR
            Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 8 of 85 Page ID
6 190118005 1275 ALAMEDA ST, 90744 MAURETANIA             #:6807 ST PACIFIC COAST
HWY UNDERPASS/STREET                   HARBOR
7 190327017 327 N LECOUVREUR AVE, 90744 D ST E C ST SIDEWALK/STREET Not Authorized -
Missing LAHSA
Signature HARBOR
8 190513021 800 W LOMITA BLVD, 90710 VERMONT AVE MCCOY AVE WHOLE AREA Not
Authorized - Missing ALL 3 Signatures
Does not include the north side of Lomita Blvd = outiside of City of LA Boundary. HARBOR
9 190327019 1514 W LOMITA BLVD, 90710 PRESIDENT AVE SENATOR
AVE SIDEWALK/STREET Not Authorized - Missing LAHSA Signature
HE possibly in alley HARBOR
10 190411001 341 LAKME AVE, 90744 D ST C ST SIDEWALK/STREET                            HARBOR
11 190412004 18902 NORMANDIE AVE, 90247 405 FWY 190TH ST UNDERPASS/STREET Not
Authorized - Missing LAHSA
Signature HARBOR
12 190412005 18726 S WESTERN AVE, 90248 405 FWY 190TH ST UNDERPASS/STREET Not
Authorized - Missing LAHSA Signature
Homeless encampment in UNDERNEATH the 405 Freeway on the East side of Western Ave. HARBOR

    Team 2- CD 8: 77th Street Division
    Authorization# Auth Address/
Address to Post    Cross Street #1 Cross Street #2 Details Comments Police Division
1 190417004 853 W 73RD ST, 90044 HOOVER ST VERMONT AVE ALLEY/STREET                   HE in
alley 77TH STREET

   Team 3- CD 2: North Hollywood & Foothill Division
   Authorization# Auth Address/Address to Post Cross Street #1 Cross Street #2 Details Comments
   Police Division
1 190507019 7512 BELLAIRE AVE, 91605 SATICOY ST DEAD END SIDEWALK/STREET Not
Authorized - Missing ALL 3 Signatures
PLEASE POST ON BOTH SIDES OF THE STREET NORTH HOLLYWOOD
2 190503017 12598 SATICOY ST, 91605 WHITSETT AVE DEAD END SIDEWALK/STREET Not
Authorized - Missing LAHSA
Signature FOOTHILL
3 190128004 7249 WHITSETT AVE, 91605 SATICOY ST SHERMAN WAY SIDEWALK/STREET Not
Authorized - Missing LAHSA Signature
HE AT UNDERPASS NORTH HOLLYWOOD
4 190509011 7151 N LANKERSHIM BLVD, 91605 SHERMAN WAY VOSE ST ABOVE
SIDEWALK Not Authorized - Missing ALL 3 Signatures
5 encampments along walk path next to this building. NORTH HOLLYWOOD
5 190320006 12031 W VOSE ST, 91605 LAUREL CANYON RADFORD AVE SIDEWALK/STREET Not
Authorized - Missing LAHSA
Signature NORTH HOLLYWOOD
6 190501023 6205 N LAUREL CANYON BLVD, 91606 ERWIN ST OXNARD
ST UNDERPASS/STREET Not Authorized - Missing ALL 3 Signatures
HE IN UNDERPASS AND ALONG ENTIRE SIDEWALK NORTH HOLLYWOOD

  Team 4- CD 6: Foothill Division
  Authorization# Auth Address/Address to Post Cross Street #1 Cross Street #2 Details Comments
  Police Division
1 190419026 8401 N TELFAIR AVE, 91352 TUXFORD ST PENROSE ST. SIDEWALK/STREET Not
Authorized - Missing LAHSA Signature
RV OVERFLOWING FOOTHILL
2 181227003 8484 SAN FERNANDO RD, 91352 PENROSE ST. OLINDA
ST SIDEWALK/STREET              FOOTHILL
3 190406042Case 15201   W KESWICK ST, 91405
                 2:19-cv-06182-DSF-PLA       BURNET
                                         Document    AVEFiled
                                                  122-3       SEPULVEDA
                                                                04/07/21 Page 9 of 85 Page ID
BLVD SIDEWALK/STREET Valley HOPE will provide       police
                                                #:6808     support.  VAN NUYS
4 190411002 14701 BESSEMER ST, 91411 CEDROS AVE KESTER AVE. SIDEWALK/STREET Valley
HOPE will provide police support. VAN NUYS
5 190228023 6103 N TYRONE AVE, 91401 BESSEMER ST CALVERT ST SIDEWALK/STREET Valley
HOPE will provide police support. VAN NUYS
6 190129009 14760 W KESWICK ST, 91405 LULL ST TOBIAS AVE SIDEWALK/STREET Valley
HOPE will provide police support. VAN NUYS

   OHS - Central Division
   Authorization# Auth Address/Address to Post Cross Street #1 Cross Street #2 Details Comments
   Police Division
1 190424006 Central (3rd to 4th)
3rd (Central to Alameda) SIDEWALK/STREET PLEASE DO NOT CLOSE AUTHORIZATION
Expanded Skidrow Concentrated Clean up.   CENTRAL

<https://static1.squarespace.com/static/56cb4f1cd210b842c7217732/t/5807e150f7e0abd4e55bf38f/1476911447576/?format
=1000w>

Public Works Building

1149 S Broadway-5th Floor
(213) 485-3112
(213) 847-2997
sancsi@lacity.org <mailto:sancsi@lacity.org>



EQP CSLA Washington District Yard
2649 E Washington Blvd, L.A. CA 90021

(213) 473-7400

(213) 473-7415

sancsi@lacity.org <mailto:sancsi@lacity.org>
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 10 of 85 Page ID
                                  #:6809



    Hello,


    Please find postings attached for WEDNESDAY - MAY 22ND, 2019


    **4 WPD teams requested - Single day posting**


    LA Sanitation
    Clean Street Los Angeles
    WPD Posting
    05/22/2019
                  * HE - Homeless Encampments

          Team 1- CD 15: Harbor Division
          Authorization#       Auth Address/
    Address to Post      Cross Street #1     Cross Street #2      Details
          Comments Police Division
    1     190506009 808 S PALOS VERDES ST, 90731                  8TH ST.      9TH
    ST    SIDEWALK/STREET             Not Authorized - Missing ALL 3 Signatures
          HARBOR
    2     190506012 7TH ST AT PALOS VERDES ST, 90731 8TH ST
          SIDEWALK/STREET             Not Authorized - Missing ALL 3 Signatures
          HARBOR
    3     190103011 1000 N SAMPSON AVE, 90744 N SAMPSON AVE E 1ST
    STREET       SIDEWALK/STREET                    HARBOR
    4     190103012 714 N BROAD AVE, 90744                 BROAD AVE ANAHEIM
    ST    SIDEWALK/STREET                    HARBOR
    5     190114017 1730 N EUBANK AVE, 90744               LOMITA BLVD         Q ST
          SIDEWALK/STREET             HE located near sidewalk HARBOR
    6     190118005 1275 ALAMEDA ST, 90744                 MAURETANIA ST
          PACIFIC COAST HWY           UNDERPASS/STREET                    HARBOR
    7     190327017 327 N LECOUVREUR AVE, 90744                   D ST E C ST
          SIDEWALK/STREET             Not Authorized - Missing LAHSA
    Signature    HARBOR
    8     190513021 800 W LOMITA BLVD, 90710               VERMONT AVE
          MCCOY AVE            WHOLE AREA           Not Authorized - Missing ALL 3
    Signatures
    Does not include the north side of Lomita Blvd = outiside of City of LA Boundary.
          HARBOR
    9     190327019 1514 W LOMITA BLVD, 90710 PRESIDENT AVE
          SENATOR AVE          SIDEWALK/STREET             Not Authorized - Missing
    LAHSA Signature
    HE possibly in alley HARBOR
    10    190411001 341 LAKME AVE, 90744 D ST C ST
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 11 of 85 Page ID
                                  #:6810



          SIDEWALK/STREET            HARBOR
    11    190412004 18902 NORMANDIE AVE, 90247 405 FWY        190TH ST
          UNDERPASS/STREET     Not Authorized - Missing LAHSA
    Signature   HARBOR
    12    190412005 18726 S WESTERN AVE, 90248 405 FWY        190TH ST
          UNDERPASS/STREET     Not Authorized - Missing LAHSA Signature
    Homeless encampment in UNDERNEATH the 405 Freeway on the East side of
    Western Ave.    HARBOR

          Team 2- CD 8: 77th Street Division
          Authorization#     Auth Address/
    Address to Post    Cross Street #1     Cross Street #2 Details
          Comments Police Division
    1     190417004 853 W 73RD ST, 90044 HOOVER ST VERMONT AVE
          ALLEY/STREET       HE in alley 77TH STREET

          Team 3- CD 2: North Hollywood & Foothill Division
          Authorization#    Auth Address/Address to Post       Cross Street #1
          Cross Street #2   Details       Comments Police Division
    1     190507019 7512 BELLAIRE AVE, 91605             SATICOY STDEAD END
          SIDEWALK/STREET          Not Authorized - Missing ALL 3 Signatures
    PLEASE POST ON BOTH SIDES OF THE STREET NORTH HOLLYWOOD
    2     190503017 12598 SATICOY ST, 91605              WHITSETT AVE       DEAD
    END SIDEWALK/STREET            Not Authorized - Missing LAHSA
    Signature   FOOTHILL
    3     190128004 7249 WHITSETT AVE, 91605             SATICOY STSHERMAN
    WAY SIDEWALK/STREET            Not Authorized - Missing LAHSA Signature
    HE AT UNDERPASS         NORTH HOLLYWOOD
    4     190509011 7151 N LANKERSHIM BLVD, 91605              SHERMAN WAY
          VOSE ST      ABOVE SIDEWALK Not Authorized - Missing ALL 3
    Signatures
    5 encampments along walk path next to this building. NORTH HOLLYWOOD
    5     190320006 12031 W VOSE ST, 91605LAUREL CANYON RADFORD
    AVE SIDEWALK/STREET            Not Authorized - Missing LAHSA
    Signature   NORTH HOLLYWOOD
    6     190501023 6205 N LAUREL CANYON BLVD, 91606                  ERWIN ST
          OXNARD ST UNDERPASS/STREET              Not Authorized - Missing ALL 3
    Signatures
    HE IN UNDERPASS AND ALONG ENTIRE SIDEWALK                  NORTH
    HOLLYWOOD

          Team 4- CD 6: Foothill Division
          Authorization#    Auth Address/Address to Post   Cross Street #1
          Cross Street #2   Details       Comments Police Division
    1     190419026 8401 N TELFAIR AVE, 91352        TUXFORD ST
          PENROSE ST.       SIDEWALK/STREET          Not Authorized - Missing
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 12 of 85 Page ID
                                  #:6811



    LAHSA Signature
    RV OVERFLOWING         FOOTHILL
    2      181227003 8484 SAN FERNANDO RD, 91352           PENROSE ST.
           OLINDA ST SIDEWALK/STREET                FOOTHILL
    3      190406042 15201 W KESWICK ST, 91405 BURNET AVE
           SEPULVEDA BLVD SIDEWALK/STREET           Valley HOPE will provide
    police support.  VAN NUYS
    4      190411002 14701 BESSEMER ST, 91411 CEDROS AVE
           KESTER AVE.     SIDEWALK/STREET          Valley HOPE will provide
    police support.  VAN NUYS
    5      190228023 6103 N TYRONE AVE, 91401       BESSEMER ST
           CALVERT ST      SIDEWALK/STREET          Valley HOPE will provide
    police support.  VAN NUYS
    6      190129009 14760 W KESWICK ST, 91405 LULL ST           TOBIAS AVE
           SIDEWALK/STREET      Valley HOPE will provide police support. VAN
    NUYS

          OHS - Central Division
          Authorization#      Auth Address/Address to Post  Cross Street #1
          Cross Street #2     Details     Comments Police Division
    1     190424006 Central (3rd to 4th)
    3rd (Central to Alameda) SIDEWALK/STREET           PLEASE DO NOT CLOSE
    AUTHORIZATION
    Expanded Skidrow Concentrated Clean up.     CENTRAL



    Public Works Building

    1149 S Broadway-5th Floor
    (213) 485-3112
    (213) 847-2997
    sancsi@lacity.org



    EQP CSLA Washington District Yard
    2649 E Washington Blvd, L.A. CA 90021

    (213) 473-7400

    (213) 473-7415

    sancsi@lacity.org
     Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 13 of 85 Page ID
                                       #:6812

                                                                    LA Sanitation
                                                               Clean Street Los Angeles
                                                                    WPD Posting
                                                                      05/22/2019
                                                                 * HE - Homeless Encampments


     Team 1- CD 15: Harbor Division
                           Auth Address/
     Authorization#      Address to Post     Cross Street #1     Cross Street #2          Details               Comments                      Police Division
                      808 S PALOS VERDES                                                               Not Authorized - Missing ALL 3
1      190506009      ST, 90731              8TH ST.           9TH ST              SIDEWALK/STREET               Signatures                      HARBOR
                      7TH ST AT PALOS                                                                  Not Authorized - Missing ALL 3
2      190506012      VERDES ST, 90731       8TH ST                                SIDEWALK/STREET               Signatures                      HARBOR
                      1000 N SAMPSON AVE,
3      190103011      90744                  N SAMPSON AVE E 1ST STREET            SIDEWALK/STREET                                               HARBOR
                      714 N BROAD AVE,
4      190103012      90744                  BROAD AVE         ANAHEIM ST          SIDEWALK/STREET                                               HARBOR
                      1730 N EUBANK AVE,
5      190114017      90744                  LOMITA BLVD       Q ST                SIDEWALK/STREET          HE located near sidewalk             HARBOR
                      1275 ALAMEDA ST,
6      190118005      90744                  MAURETANIA ST     PACIFIC COAST HWY UNDERPASS/STREET                                                HARBOR
                      327 N LECOUVREUR                                                                 Not Authorized - Missing LAHSA
7      190327017      AVE, 90744             D ST              E C ST              SIDEWALK/STREET                  Signature                    HARBOR
                                                                                                        Not Authorized - Missing ALL 3
                                                                                                                   Signatures
                                                                                                        Does not include the north side of
                      800 W LOMITA BLVD,                                                               Lomita Blvd = outiside of City of LA
8      190513021      90710                  VERMONT AVE       MCCOY AVE           WHOLE AREA                       Boundary.                    HARBOR
                                                                                                       Not Authorized - Missing LAHSA
                      1514 W LOMITA BLVD,                                                                           Signature
9      190327019      90710                  PRESIDENT AVE     SENATOR AVE         SIDEWALK/STREET            HE possibly in alley               HARBOR
10     190411001      341 LAKME AVE, 90744 D ST                C ST                SIDEWALK/STREET                                               HARBOR
                      18902 NORMANDIE                                                                 Not Authorized - Missing LAHSA
11     190412004      AVE, 90247           405 FWY             190TH ST            UNDERPASS/STREET               Signature                      HARBOR
                                                                                                      Not Authorized - Missing LAHSA
                                                                                                                  Signature
                                                                                                          Homeless encampment in
                      18726 S WESTERN                                                                 UNDERNEATH the 405 Freeway on
12     190412005      AVE, 90248             405 FWY           190TH ST            UNDERPASS/STREET     the East side of Western Ave.            HARBOR


     Team 2- CD 8: 77th Street Division
                          Auth Address/
     Authorization#      Address to Post     Cross Street #1     Cross Street #2          Details                  Comments                   Police Division

1      190417004      853 W 73RD ST, 90044   HOOVER ST         VERMONT AVE         ALLEY/STREET                    HE in alley                77TH STREET


     Team 3- CD 2: North Hollywood & Foothill Division
                      Auth Address/Address
     Authorization#   to Post                Cross Street #1     Cross Street #2          Details                 Comments                    Police Division
                                                                                                        Not Authorized - Missing ALL 3
                                                                                                                  Signatures
                      7512 BELLAIRE AVE,                                                              PLEASE POST ON BOTH SIDES OF               NORTH
1      190507019      91605                  SATICOY ST        DEAD END            SIDEWALK/STREET               THE STREET                    HOLLYWOOD
                      12598 SATICOY ST,                                                                Not Authorized - Missing LAHSA
2      190503017      91605                  WHITSETT AVE      DEAD END            SIDEWALK/STREET                 Signature                    FOOTHILL
                                                                                                       Not Authorized - Missing LAHSA
                      7249 WHITSETT AVE,                                                                           Signature                     NORTH
3      190128004      91605                  SATICOY ST        SHERMAN WAY         SIDEWALK/STREET           HE AT UNDERPASS                   HOLLYWOOD
                                                                                                        Not Authorized - Missing ALL 3
                                                                                                                  Signatures
                      7151 N LANKERSHIM                                                               5 encampments along walk path next         NORTH
4      190509011      BLVD, 91605            SHERMAN WAY       VOSE ST             ABOVE SIDEWALK               to this building.              HOLLYWOOD
                      12031 W VOSE ST,                                                                 Not Authorized - Missing LAHSA            NORTH
5      190320006      91605                  LAUREL CANYON RADFORD AVE             SIDEWALK/STREET                 Signature                   HOLLYWOOD
                                                                                                        Not Authorized - Missing ALL 3
                                                                                                                  Signatures
                      6205 N LAUREL                                                                    HE IN UNDERPASS AND ALONG                 NORTH
6      190501023      CANYON BLVD, 91606     ERWIN ST          OXNARD ST           UNDERPASS/STREET           ENTIRE SIDEWALK                  HOLLYWOOD


     Team 4- CD 6: Foothill Division
                      Auth Address/Address
     Authorization#   to Post                Cross Street #1     Cross Street #2          Details                Comments                     Police Division
                                                                                                       Not Authorized - Missing LAHSA
                      8401 N TELFAIR AVE,                                                                         Signature
1      190419026      91352                  TUXFORD ST        PENROSE ST.         SIDEWALK/STREET           RV OVERFLOWING                     FOOTHILL
                      8484 SAN FERNANDO
2      181227003      RD, 91352              PENROSE ST.       OLINDA ST           SIDEWALK/STREET                                              FOOTHILL
                      15201 W KESWICK ST,                                                               Valley HOPE will provide police
3      190406042      91405                  BURNET AVE        SEPULVEDA BLVD      SIDEWALK/STREET                support.                      VAN NUYS
                      14701 BESSEMER ST,                                                                Valley HOPE will provide police
4      190411002      91411                  CEDROS AVE        KESTER AVE.         SIDEWALK/STREET                support.                      VAN NUYS
                      6103 N TYRONE AVE,                                                                Valley HOPE will provide police
5      190228023      91401                  BESSEMER ST       CALVERT ST          SIDEWALK/STREET                support.                      VAN NUYS
                      14760 W KESWICK ST,                                                               Valley HOPE will provide police
6      190129009      91405                  LULL ST           TOBIAS AVE          SIDEWALK/STREET                support.                      VAN NUYS
    Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 14 of 85 Page ID
                                      #:6813


    OHS - Central Division
                     Auth Address/Address
    Authorization#   to Post                Cross Street #1   Cross Street #2         Details              Comments               Police Division
                                                                                                   PLEASE DO NOT CLOSE
                                                                                                      AUTHORIZATION
                     Central (3rd to 4th)                                                         Expanded Skidrow Concentrated
1     190424006      3rd (Central to Alameda)                                   SIDEWALK/STREET             Clean up.               CENTRAL
           Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 15 of 85 Page ID
                                  ONLINE ENCAMPMENT
                                             #:6814
                                             AUTHORIZATION                          STATUS:
                                                                                   Authorized



Authorization No.:       190417004
SR No.:                  1-1287184931
LOCATION DESCRIPTION
Address:                 853 W 73RD ST,
                         90044
City:                    Los Angeles
Zip Code:                90044
Council District:        8
Alley:                   Yes
Public Area:             No
Other Info:              HE in alley
LAPD Division:           77TH STREET
COMPLAINT
Submitted by:            Leon Ho
                                                                  Aerial Map
Reporting Person:        Marqueece Harris-
                         Dawson
Date:                    4/17/2019
RP Contact No:
Details:
ASSESSMENT
HE Assessment By:
Contact No:
HE Assessment Details:
Location Description:




                                                             Assessment Picture




                                                   1
         Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 16 of 85 Page ID
                                ONLINE ENCAMPMENT
                                           #:6815
                                             AUTHORIZATION                                    STATUS:
                                                                                             Authorized

Signer                                         Status       Signature            Date/Time
President, Board of Public Works               Authorized   Kevin James          4/19/2019
Chief Environmental Compliance Officer II,     Authorized   Steve Pedersen       4/17/2019
LASAN
Encampment Project Coordinator                 Authorized   Victor Hinderliter   5/9/2019

COMMENTS:
President, Board of Public Works
Chief Environmental Compliance Officer II,
LASAN
Encampment Project Coordinator


Posting:                    Date Time:         Comments:                         No of Postings




                                                        2
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 17 of 85 Page ID
                                  #:6816
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 18 of 85 Page ID
                                  #:6817
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 19 of 85 Page ID
                                  #:6818
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 20 of 85 Page ID
                                  #:6819
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 21 of 85 Page ID
                                  #:6820
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 22 of 85 Page ID
                                  #:6821
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 23 of 85 Page ID
                                  #:6822
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 24 of 85 Page ID
                                  #:6823
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 25 of 85 Page ID
                                  #:6824
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 26 of 85 Page ID
                                  #:6825
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 27 of 85 Page ID
                                  #:6826
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 28 of 85 Page ID
                                  #:6827
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 29 of 85 Page ID
                                  #:6828
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 30 of 85 Page ID
                                  #:6829
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 31 of 85 Page ID
                                  #:6830
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 32 of 85 Page ID
                                  #:6831
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 33 of 85 Page ID
                                  #:6832
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 34 of 85 Page ID
                                  #:6833
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 35 of 85 Page ID
                                  #:6834
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 36 of 85 Page ID
                                  #:6835
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 37 of 85 Page ID
                                  #:6836
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 38 of 85 Page ID
                                  #:6837
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 39 of 85 Page ID
                                  #:6838
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 40 of 85 Page ID
                                  #:6839
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 41 of 85 Page ID
                                  #:6840
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 42 of 85 Page ID
                                  #:6841




                               Exhibit B
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 43 of 85 Page ID
                                  #:6842




                                        July 22, 2019



 Hello Council District 10,

 Thank you for submitting your Clean Streets Los Angeles service requests. LASAN is happy to
 confirm that the following locations received the requested service during the month of June
 2019:



                                       ILLEGAL DUMPING
  DATE             LOCATION                                                            TOTAL
          3-Jun-19 5000 W OBAMA BLVD                                                     0.60
                   VENICE AT ORANGE                                                      0.50
  3-Jun-19 Total                                                                         1.10
          4-Jun-19 2100 W 25TH ST                                                        0.88
                   3600-4999 S LA BREA AVE                                               0.00
                   3651-4040 CRENSHAW BLVD                                               0.00
                   4300 W JEFFERSON BLVD                                                 0.20
                   8528 W BEVERLYWOOD                                                    0.00
                   860 S BERENDO ST                                                      0.00
                   929 S SERRANO AVE                                                     0.20
                   BEVERLY AND SERRANO                                                   0.40
                   NEW HAMPSHIRE AND WILSHIRE                                            0.10
                   S WESTERN AVE AND SAN MARINO                                          0.00
                   WESTERN AND OAKWOOD                                                   0.11
                   WESTERN AVE @ SAN MARINO                                              0.30
  4-Jun-19 Total                                                                         2.19
          5-Jun-19 1739 S ALVIRA ST                                                      1.00
                   3201 E PICO BLVD                                                      0.40
                   5800 JEFFERSON                                                        0.25
                   WASHINGTON AND COCHRAN                                                0.60
                                              1
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 44 of 85 Page ID
                                  #:6843

                                  ILLEGAL DUMPING
  DATE           LOCATION                                              TOTAL
                 WASHINGTON AND ELECTRIC                                 0.40
  5-Jun-19 Total                                                         2.65
          6-Jun-19 6TH ST AT WILTON                                      0.16
  6-Jun-19 Total                                                         0.16
         10-Jun-19 10100 GRANDEE AVE                                     0.05
                   1420 N HOBART                                         0.20
                   1739 S ALVIRA                                         0.00
                   2538 S MANSFIELD AVE                                  0.00
                   2610 HARCOURT AVE                                     0.50
                   2860 MANFIELD                                         0.30
                   2939 W 11TH ST                                        0.20
                   2960 S 10TH AVE                                       0.05
                   29TH ST AT CRENSHAW                                   0.05
                   3045 LA BREA                                          0.40
                   30TH ST AT CRENSHAW                                   0.05
                   3545 W 4TH ST                                         0.25
                   3932 W 11TH ST                                        0.30
                   401 S ARDMORE AVE                                     0.50
                   6007 VENICE BLVD                                      0.07
                   734 S ARDMORE AVE                                     0.36
                   VENICE AND DAVID                                      1.00
                   VENICE AND DAVID                                      0.30
  10-Jun-19 Total                                                        4.58
         11-Jun-19 2857 E 17TH ST                                        0.62
                   3276 W MONETTE PL                                     1.44
                   4020 MONTECLAIRE                                      0.50
                   CRENSHAW AND RODEO                                    0.50
                   GRAMMERCY PL @ WASHINGTON                             0.00
                   HARVARD BL AND 5TH ST                                 0.50
                   HOBART AND 8TH ST                                     0.50
                   KIND BLVD AND OBAMA RD                                0.50
                   PICO @ ST ANDREWS                                     0.25
                   S OXFORD AND W 3RD ST                                 0.50
                   SAN MARINO @ NORMANDIE                                0.25
                   VERMONT AND 4TH ST                                    0.49
  11-Jun-19 Total                                                        6.05
         12-Jun-19 REDONDO & WASHINGTON                                  0.25
                   SAN MARINO AND IROLO                                  0.29
                   SERRANO AVE AND 8TH                                   0.29
                   VENICE & DAVID                                        0.20
                   VERMONT AVE AND LEEWARD                               0.29

                                           2
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 45 of 85 Page ID
                                  #:6844

                                   ILLEGAL DUMPING
  DATE           LOCATION                                              TOTAL
                 W 12TH AND VERMONT                                      0.29
                 WESTERN AND SAN MARINO                                  0.29
  12-Jun-19 Total                                                        1.92
         13-Jun-19 1755 HIGHLAND AVE                                     0.10
                   1824 HIGHLAND AVE                                     0.20
                   2100 W 25TH ST                                        2.00
                   2444 DUNSMUIR ST                                      0.10
                   5216 BANGOR ST                                        0.10
                   5966 AIRDROME ST                                      0.19
  13-Jun-19 Total                                                        2.69
         14-Jun-19 1700 STADIUM WAY (CD 01 typo)                         5.00
  14-Jun-19 Total                                                        5.00
         17-Jun-19 1933 WELLINGTON ROAD                                  0.40
                   1975 WASHINGTON BLVD                                  0.20
                   2117 S SYCAMORE AVE                                   0.20
                   2409 S LA BREA AVE                                    0.40
                   2617 S MANSFIELD AVE                                  0.20
                   3524 W 17TH ST                                        0.10
                   5119 W ADAMS BLVD                                     0.10
                   710 S HOBART BLVD                                     0.00
                   756 S NORMANDIE AVE                                   0.12
                   7TH ST AT NEW HAMPSHIRE AVE                           0.10
                   WASHINGTON BLVD AT THURMAN AVE                        0.50
  17-Jun-19 Total                                                        2.32
         18-Jun-19 1600 7TH AVE                                          0.00
                   2117 S SYCAMORE                                       0.00
                   2300 S HARCOURT AVE                                   0.20
                   3500 W WASHINGTON BLVD                                0.00
                   4200 W ADAMS                                          0.30
                   4301 W JEFFERSON                                      0.00
                   5016 JEFFERSON BLVD                                   0.50
                   5119 W ADAMS BLVD                                     0.50
                   710 S HOBART                                          0.00
                   756 S NORMANDIE                                       0.20
                   BERENDO AND OLYMPIC                                   0.50
                   HARVARD AND 5TH ST                                    0.40
                   NEW HAMPSHIRE AND 7TH ST                              0.00
                   REDONDO AT WASHINGTON                                 0.10
                   THURMAN AVE @ WASHINGTON BLVD                         0.21
                   VENICE AT DAVID                                       0.20
                   VENICE AT LA BREA                                     0.10

                                          3
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 46 of 85 Page ID
                                  #:6845

                                       ILLEGAL DUMPING
  DATE           LOCATION                                              TOTAL
                 VENICE AT LAFAYETTE                                     0.10
                 VENICE AT REDONDO                                       0.10
  18-Jun-19 Total                                                        3.41
         20-Jun-19 28TH AT CRENSHAW                                      0.45
                   4020 SANTA ROSALIA                                    0.70
                   CRENSHAW AT RODEO                                     0.70
                   RODEO AT LA BREA                                      0.70
                   VICTORIA AT RODEO                                     0.70
  20-Jun-19 Total                                                        3.25
         22-Jun-19 HELMS AVE AT REGENT ST                                0.00
  22-Jun-19 Total                                                        0.00
         24-Jun-19 141 NORMANDIE AVE                                     0.25
                   211 NORMANDIE AVE, 3RD ST AND 1ST PL                  0.25
                   2543 CLYDE AVE                                        0.10
                   260 S ARDMORE AVE, 2ND ST & 3RD ST                    0.20
                   2648 S HAUSER BLVD                                    0.10
                   2800 W CLOVERDALE AVE                                 0.10
                   2801 HAUSER BLVD                                      0.10
                   2824 S CLOVERDALE AVE                                 0.10
                   418 N NORMANDIE AVE, ROSEWOOD & NORMANDIE             0.30
                   5121 W JEFFERSON BLVD                                 0.15
                   5232 W HAVEN ST                                       0.10
                   5246 BLACKWELDER ST                                   0.10
                   5305 CARLIN ST                                        0.15
                   5320 CARLIN ST                                        0.10
                   5323 BLACKWELDER ST                                   0.10
                   5410 BLACKWELDER ST                                   0.10
                   LA CIENEGA BL AND HORNER                              0.33
                   VENICE BL AND ORANGE                                  0.32
  24-Jun-19 Total                                                        2.95
         25-Jun-19 1325 MANSFIELD AVE                                    0.25
                   709 SOUTH IROLO ST                                    0.10
                   IROLO AT OLYMPIC                                      0.50
                   MARIPOSA AT 6TH ST                                    0.10
                   VERMONT AT LEEWARD                                    0.50
  25-Jun-19 Total                                                        1.45
         26-Jun-19 1242 LA BREA AVE                                      0.20
                   1645 LA BREA AVE                                      0.21
                   1815 LA BREA AVE                                      0.35
                   2367 W 16TH ST                                        0.10
                   ADAMS FROM JEFFERSON TO ARLINGTON                     2.11

                                             4
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 47 of 85 Page ID
                                  #:6846

                                       ILLEGAL DUMPING
  DATE            LOCATION                                             TOTAL
                  REDONDO & WASHINGTON                                   0.25
                  VENICE AT DAVID                                        1.00
                  VENICE AT ORANGE DR                                    1.00
                  WASHINGTON AT DUSMUIR                                  1.25
  26-Jun-19 Total                                                        6.47
         28-Jun-19 2120 SYCAMORE                                         0.21
                   2152 SYCAMORE                                         0.10
                   2219 SYCAMORE                                         0.10
                   2231 SYCAMORE                                         0.10
                   2415 DUNSMUIR AVE                                     0.10
                   5079 W 21ST                                           0.25
                   5147 WASHINGTON                                       0.15
  28-Jun-19 Total                                                        1.01
    GRAND TOTAL                                                         47.20




                                             5
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 48 of 85 Page ID
                                  #:6847

                                    HOMELESS ENCAMPMENTS
  DATE             LOCATION                                                                TOTAL
          6-Jun-19 3419 W 43RD PL                                                            0.10
                   4300 S DEGNAN BLVD                                                        0.10
                   610 S ARDMORE AVE                                                         2.00
                   7TH ST @ HOBART                                                           2.00
                   820 S SERRANO AVE                                                         1.00
                   981 S KENMORE                                                             0.82
  6-Jun-19 Total                                                                             6.02
         11-Jun-19 2350 W WASHINGTON BLVD                                                    0.20
                   3325 W WILSHIRE BLVD                                                      0.40
                   8592 VENICE BLVD                                                          0.00
  11-Jun-19 Total                                                                            0.60
         19-Jun-19 3714 W PICO BLVD                                                          1.07
                   5180 VENICE                                                               0.00
                   5726 WASHINGTON BLVD                                                      0.25
                   6007 VENICE BLVD                                                          0.75
  19-Jun-19 Total                                                                            2.07
         27-Jun-19 4225 MONTCLAIR ST                                                         0.10
                   4259 S GARTHWAITE AVE                                                     0.00
                   4303 W JEFFERSON                                                          0.10
                   5104 W WASHINGTON BLVD                                                    0.10
                   5166 W PICO BLVD                                                          0.00
                   5242 W WASHINGTON BLVD                                                    0.10
  27-Jun-19 Total                                                                            0.40
     GRAND TOTAL                                                                             9.09


 Your service requests were completed on, June 3, 4, 5, 6, 10, 11, 12, 13, 14, 17, 18, 19, 20, 22,
 24, 25, 26, 27, & 28, 2019. LASAN collected a total of 56.29 tons. If you require further
 information regarding these service requests, please feel free to contact your LASAN
 Community Services Group Representative Renee Shackelford at (213)485-3023. Again, thank
 you. It was our pleasure to provide service to you under LASAN’s Clean Streets Los Angeles.




                                                6
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 49 of 85 Page ID
                                  #:6848




                                        April 19, 2019




 Hello Council District 10,

 Thank you for submitting your Clean Streets Los Angeles service requests. LASAN is happy to
 confirm that the following locations received the requested service during the month of March
 2019:



                                     ILLEGAL DUMPING
  DATE            LOCATION                                                         TOTAL
       05-Mar-19 5113 W 20TH                                                         0.60
  05-Mar-19 Total                                                                    0.60
       07-Mar-19 3524 4TH AVE                                                        1.37
  07-Mar-19 Total                                                                    1.37
       11-Mar-19 1159 BRONSON AVE                                                    0.35
                  1600-1699 7TH AVE                                                  0.30
                  2317 HARCOURT AVE                                                  0.25
                  2400-2899 W 30TH                                                   0.15
                  2605 SYCAMORE AVE                                                  0.30
                  3500-3799 WASHINGTON- N/O                                          0.00
                  4220-4230 MONTCLAIR ST                                             0.20
                  4260 W ADAMS BLVD - HE PRESENT                                     0.00
                  5151 -5649 APPLE & MARVIN                                          0.15
                  650-860 BRENDO ST                                                  1.10
                  700-798 NEW HAMPSHIRE                                              1.00
                  700-864 VERMONT N/O                                                0.00
  11-Mar-19 Total                                                                    3.80
       12-Mar-19 3414 S 5TH AVE-GATED ALLEY                                          0.00
  12-Mar-19 Total                                                                    0.00
       15-Mar-19 KINGSLEY AT 3RD                                                     0.10
                                              1
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 50 of 85 Page ID
                                  #:6849

                                   ILLEGAL DUMPING
  DATE            LOCATION                                          TOTAL
  15-Mar-19 Total                                                     0.10
       18-Mar-19 12TH ST AT LA BREA AVE                               0.10
                  SAN VICENTE BLVD AT LA BREA AVE                     0.50
  18-Mar-19 Total                                                     0.60
       21-Mar-19 12TH AT WESTERN                                      0.10
                  355 S KINGSLEY DR                                   1.10
                  3975 W 4TH ST                                       0.60
                  401 S ARDNORE AVE                                   0.60
                  KINGSLEY AT 4TH                                     0.55
                  KINGSLEY AT 6TH                                     0.20
                  MANHATTAN AT 6TH                                    0.55
                  WESTERN AT 3RD                                      0.27
  21-Mar-19 Total                                                     3.97
       26-Mar-19 25TH ST AT GRAMERCY                                  0.50
                  636 WEST LAKE                                       1.17
  26-Mar-19 Total                                                     1.67
       27-Mar-19 2237 S ALSACE AVE                                    0.98
                  3020 1/2 9TH AVE                                    0.20
                  3025 W 12TH ST                                      0.25
                  3110 S 9TH AVE                                      0.00
                  321 S KINGSLEY DR                                   0.20
                  3250 W SAN MARINO ST                                0.00
                  NORTON AVE AT CENTURY BLVD                          0.00
  27-Mar-19 Total                                                     1.63
       28-Mar-19 8616 W BEVERLYWOOD                                   0.30
                  LEEWARD AT VERMONT                                  0.50
                  OLYMPIC AT KENMORE                                  0.50
  28-Mar-19 Total                                                     1.30
       29-Mar-19 5961 VENICE BLVD                                     0.54
  29-Mar-19 Total                                                     0.54
    GRAND TOTAL                                                      15.58




                                            2
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 51 of 85 Page ID
                                  #:6850

                                  HOMELESS ENCAMPMENTS
  DATE            LOCATION                                                           TOTAL
       07-Mar-19 271 S NEW HAMPSHIRE AVE AUTH#181119014                                0.50
                  3636 W 6TH ST AUTH#190107012                                         1.11
                  600 S MARIPOSA AVE AUTH#190107008                                    0.20
                  670 S KINGSLEY DR AUTH#190128017                                     1.00
                  687 S HOBART BLVD AUTH#190128018                                     0.50
                  NORMANDIE AT SANTA MONICA FWY AUTH#190130008                         0.20
  07-Mar-19 Total                                                                      3.51
       14-Mar-19 271 S NEW HAMPSHIRE AVE AUTH#181119014                                0.25
                  3636 W 6TH ST AUTH#190107012                                         0.10
                  600 S MARIPOSA AVE AUTH#190107008                                    0.10
                  670 S KINGSLEY DR AUTH#190128017                                     0.10
                  687 S HOBART BLVD AUTH#190128018                                     0.10
                  700 S NEW HAMPSHIRE AVE AUTH#190114009                               1.26
  14-Mar-19 Total                                                                      1.91
       28-Mar-19 3328 W 43RD ST                                                        1.00
                  4800 W SAN VICENTE BLVD                                              0.50
                  5732 W WASHNGTON BLVD                                                1.00
                  S VENICE BLVD AT SANTA MONICA FWY                                    3.56
  28-Mar-19 Total                                                                      6.06
    GRAND TOTAL                                                                       11.48




 Your service requests were completed on, March 5, 7, 11, 12, 14, 15, 18, 21, 26, 27, 28, & 29,
 2019. LASAN collected a total of 35.13 tons. If you require further information regarding these
 service requests, please feel free to contact your LASAN Community Services Group
 Representative Renee Shackelford at (213)485-3023. Again, thank you. It was our pleasure to
 provide service to you under LASAN’s Clean Streets Los Angeles.




                                               3
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 52 of 85 Page ID
                                  #:6851




                                        April 19, 2019




 Hello Council District 9,

 Thank you for submitting your Clean Streets Los Angeles service requests. LASAN is happy to
 confirm that the following locations received the requested service during the month of March
 2019:



                                     ILLEGAL DUMPING
  DATE            LOCATION                                                         TOTAL
       01-Mar-19 110 CORRIDOR                                                        3.39
                  136 E 32ND ST                                                      0.40
                  155 E 84TH PL -NOT OUT                                             0.00
                  229 W 70TH ST                                                      0.10
                  2901 S GRIFFITH AVE                                                0.30
                  346 W 70TH ST                                                      0.10
                  465 E 31ST ST -NOT OUT                                             0.00
                  50TH AT GRAND-AS                                                   0.00
                  5400 S CENTRAL AVE -NOT OUT                                        0.00
                  5841 S LOS ANGELES                                                 0.60
                  960 E 60TH ST                                                      1.00
  01-Mar-19 Total                                                                    5.89
       04-Mar-19 326 E 81ST ST -KUBOTA NEEDED                                        0.00
                  52ND AND FIGUEROA                                                  0.97
                  624 E 79TH ST                                                      0.00
                  651 E 84TH PL                                                      0.75
                  716 E 79TH ST                                                      1.52
                  8203 S MAIN ST                                                     0.15
                  822-834 E 93RD ST -NOT OUT                                         0.00
                  84TH ST AT GRAND AVE                                               1.00
                                              1
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 53 of 85 Page ID
                                  #:6852

                                   ILLEGAL DUMPING
  DATE            LOCATION                                          TOTAL
  04-Mar-19 Total                                                     4.39
       05-Mar-19 326 81ST ST-N/O                                      0.00
                  326 E 81ST ST                                       1.00
                  39TH AT FLOWER                                      0.30
                  42ND AT FLOWER                                      0.10
                  834 E 93RD ST                                       1.63
  05-Mar-19 Total                                                     3.03
       06-Mar-19 108TH AT 110 FWY-N/O                                 0.00
                  326 E 81ST ST                                       0.30
                  442 E VERNON AVE-SPOT CLEAN                         2.29
                  5860 S LOS ANGELES ST-SPOT CLEAN                    0.20
                  834 E 93RD ST                                       0.15
                  87TH AT METTLER                                     0.10
                  88TH AT FLOWER                                      2.16
  06-Mar-19 Total                                                     5.20
       07-Mar-19 2515 S BROADWAY                                      1.76
                  27TH AT BROADWAY                                    1.76
                  GAGE AND GRAND                                      0.40
  07-Mar-19 Total                                                     3.92
       08-Mar-19 110 CORRIDOR                                         4.30
                  1108 E 32ND ST                                      1.00
                  1520 E 54TH ST NOT OUT                              0.00
                  2401 S MAIN ST                                      0.73
                  2407 COPMTON                                        2.00
                  2507 S MAIN ST NOT OUT                              0.00
                  326 E 81ST ST NOT OUT                               0.00
                  3817 S MAIN ST NOT OUT                              0.00
                  5311 S HOOVER ST NOT OUT                            0.00
                  6901 S MCKINLEY AVE                                 1.73
                  71ST AT GRAND HE PRESENT                            0.00
                  813 W 54TH ST NOT OUT                               0.00
                  SW MAIN ST AT 25TH ST NOT OUT                       0.00
  08-Mar-19 Total                                                     9.76
       12-Mar-19 230 W 74TH ST                                        5.00
                  52ND PL AT FLOWER                                   0.60
                  7314 STANFORD AVE                                   0.22
                  739 E 80TH ST                                       0.10
                  830 E 80TH ST                                       0.10
                  919 E 82ND ST-GATED ALLEY                           0.00
                  ST ANDREWS PL AT 60TH ST                            0.70
  12-Mar-19 Total                                                     6.72

                                             2
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 54 of 85 Page ID
                                  #:6853

                                   ILLEGAL DUMPING
  DATE            LOCATION                                          TOTAL
       13-Mar-19 1325 W 53RD ST                                       0.45
                  350 W 38TH ST                                       2.54
                  41ST PL AND FIGUEROA ST                             0.25
                  42ND ST AND FLOWER ST                               0.07
                  43RD AND FIGUEROA ST                                0.35
                  43RD PL AND HOOVER ST                               0.15
                  43RD ST AND FLOWER ST                               0.15
                  RODEO PL AND CRENSHAW                               0.70
                  RODEO ST AND KING -RESCHEDULE                       0.00
  13-Mar-19 Total                                                     4.66
       14-Mar-19 1485 W 49TH ST                                       3.00
                  81ST AT SAN PEDRO                                   0.00
                  84TH AT SAN PEDRO                                   1.05
                  87TH AT METTLER                                     1.05
  14-Mar-19 Total                                                     5.10
       15-Mar-19 1047 E 51ST ST CARS BLOCKING ALLEY                   0.00
                  110 CORRIDOR                                        0.50
                  115 W 62ND ST                                       0.25
                  1520 E 54TH ST DANGEROUS ALLEY                      0.00
                  1521 E 57TH ST                                      2.14
                  6421 S BROADWAY NOT OUT                             0.00
                  6500 S GRAND ST                                     0.25
                  919 E 82ND ST                                       0.25
                  GAGE AT CENTRA;                                     1.50
                  GAGE AVE AT CENTRAL AVE ALREADY SERVICED            0.00
  15-Mar-19 Total                                                     4.89
       18-Mar-19 8724 S CENTRAL AVE                                   0.21
                  87TH PL AT METTLER                                  0.50
                  88TH PL AT FLOWER ST                                0.50
                  919 E 82ND ST-N/O                                   0.00
                  HOOPER AT 95TH ST-N/O                               0.00
                  HOOPER AT CENTRAL-N/O                               0.00
  18-Mar-19 Total                                                     1.21
       20-Mar-19 43RD AT FIGUEROA                                     0.74
                  WASHINGTON BLVD AT 110 FWY                          0.74
  20-Mar-19 Total                                                     1.48
       21-Mar-19 7400 S GRAND AVE                                     0.40
                  GEORGIA AT WASHINGTON                               0.20
  21-Mar-19 Total                                                     0.60
       22-Mar-19 110 CORRIDOR                                         2.99
  22-Mar-19 Total                                                     2.99

                                            3
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 55 of 85 Page ID
                                  #:6854

                                   ILLEGAL DUMPING
  DATE            LOCATION                                          TOTAL
       26-Mar-19 102ND ST AT FLOWER                                   0.15
                  104THST AT FLOWER                                   0.15
                  1545 EAST 21ST                                      0.00
                  442 EAST 98TH ST                                    1.72
                  65TH AT DENVER                                      0.45
                  88TH AT FLOWER                                      0.15
                  MANCHESTER AT CENTRAL                               0.45
  26-Mar-19 Total                                                     3.07
       27-Mar-19 1015 E 85TH ST                                       2.08
                  1033 W 62ND ST                                      0.30
                  51ST ST AT FLOWER ST                                0.42
                  52ND ST AT FIGUEROA                                 0.11
                  65TH ST AT FIGUEROA                                 0.50
  27-Mar-19 Total                                                     3.41
       28-Mar-19 1044 E 41ST ST                                       1.00
                  1133 E 32ND ST                                      0.15
                  3228 S CENTRAL AVE                                  1.00
                  631 E 37TH ST                                       0.08
                  674 E 36TH ST                                       0.15
                  WASHINGTON BLVD AT 110 FWY                          0.40
  28-Mar-19 Total                                                     2.78
       29-Mar-19 110 CORRIDOR                                         4.36
                  126 E 28TH ST                                       0.10
                  1520 E 54TH ST                                      0.00
                  1700 E 21ST ST                                      0.10
                  210 W 46TH ST                                       0.10
                  2201 LONG BEACH AVE                                 0.10
                  238 W 45TH ST                                       0.10
                  2505 LONG BEACH AVE                                 0.10
                  2625 MAPLE AVE                                      0.10
                  2700 SAN PEDRO                                      0.10
                  400 W 46TH ST                                       0.10
                  447 E 27TH                                          0.10
                  8764 S BROADWAY                                     8.66
  29-Mar-19 Total                                                    14.02
       31-Mar-19 MAIN ST AT 89TH ST-GRAND AVE AT 84TH PL              1.04
  31-Mar-19 Total                                                     1.04
    GRAND TOTAL                                                      84.16




                                            4
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 56 of 85 Page ID
                                  #:6855

                              HOMELESS ENCAMPMENTS
  DATE            LOCATION                                          TOTAL
       05-Mar-19 334 W 54TH ST AUTH# 190207013                        0.30
                  412 E 42ND PL AUTH#181206002                        1.00
                  416 W 52ND ST AUTH#190212021                        0.40
                  442 E VERNON AVE AUTH#181220006                     7.29
                  52ND PL AT FLOWER ST AUTH#181203009                 0.80
                  52ND PL AT GRAND AVE AUTH#190207013                 0.30
                  5860 S LOS ANGELES AUTH#181226015                   0.60
  05-Mar-19 Total                                                    10.69
       06-Mar-19 334 W 54TH ST AUTH#190207012                         0.40
                  416 W 52ND ST AUTH#190212021                        0.40
                  52ND PL AT FLOWER ST AUTH#181203009                 0.40
                  52ND PL AT GRAND AUTH#190207013                     0.40
  06-Mar-19 Total                                                     1.60
       07-Mar-19 334 W 54TH ST AUTH#190207012                         1.54
                  416 W 52ND ST AUTH#190212021                        1.54
                  52ND PL AT FLOWER ST AUTH#181203009                 1.54
                  52ND PL AT GRAND AVE AUTH#190207013                 1.54
  07-Mar-19 Total                                                     6.16
       11-Mar-19 1821 E 43RD ST AUTH#181116002                        8.61
                  334 W 54TH ST AUTH#190207012                        0.74
                  416 W 52ND ST AUTH#190212021                        1.00
                  52ND PL AT FLOWER ST AUTH#181203009                 1.00
                  52ND PL AT GRAND AVE AUTH#190207013                 1.00
  11-Mar-19 Total                                                    12.35
       13-Mar-19 1177 E 55TH ST AUTH#190206003                        3.52
                  334 W 54TH ST AUTH#190207012                        0.86
                  340 W 33RD ST AUTH#181024003                        1.70
                  360 W 39TH ST AUTH#190208007                        0.80
                  416 W 52ND ST AUTH#190212021                        0.86
                  52ND PL AT FLOWER AUTH#181203009                    0.86
                  52ND PL AT GRAND AUTH#190207013                     0.86
  13-Mar-19 Total                                                     9.46
       14-Mar-19 114 W 73RD ST AUTH#180703004                         7.00
                  334 W 54TH ST AUTH#190207012                        0.44
                  416 W 52ND ST AUTH#190212021-N/O                    0.00
                  500 E MANCHESTER AVE AUTH#181226017                 0.68
                  52ND PL AT FLOWER ST AUTH#181203004                 0.44
                  52ND PL AT GRAND AUTH#190207013-N/O                 0.00
  14-Mar-19 Total                                                     8.56
       19-Mar-19 295 E 48TH ST                                        4.33
                  317 W 45TH ST                                       2.53

                                          5
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 57 of 85 Page ID
                                  #:6856

                                   HOMELESS ENCAMPMENTS
  DATE              LOCATION                                                            TOTAL
                    334 W 54TH ST                                                         0.50
                    353 W 48TH ST                                                         0.00
                    52ND PL AT FLOWER ST                                                  0.50
                    52ND PL AT GRAND AVE                                                  0.50
  19-Mar-19 Total                                                                         8.36
       20-Mar-19 334 W 54TH ST                                                            0.20
                  416 W 52ND ST                                                           0.20
                  52ND PL AT FLOWER ST                                                    0.30
                  52ND PL AT GRAND PL                                                     0.20
  20-Mar-19 Total                                                                         0.90
       21-Mar-19 3221 S HILL ST                                                           0.80
                  334 W 54TH ST                                                           0.30
                  3732 S HILL ST                                                          1.91
                  416 W 52ND ST                                                           0.20
                  52ND PL AT FLOWER ST                                                    0.20
                  52ND PL AT GRAND AVE                                                    0.30
  21-Mar-19 Total                                                                         3.71
       27-Mar-19 334 W 54TH ST                                                            0.42
                  3848 S HILL ST                                                          0.58
                  38TH ST AT BROADWAY                                                     3.00
                  416 W 52ND ST                                                           0.42
                  52ND PL AT FLOWER ST                                                    0.42
                  52ND PL AT GRAND AVE                                                    0.42
                  633 E VERNON AVE                                                        1.00
  27-Mar-19 Total                                                                         6.26
    GRAND TOTAL                                                                          68.05


 Your service requests were completed on, March 1, 4, 5, 6, 7, 8, 11, 12, 13, 14, 15, 18, 19, 20,
 21, 22, 26, 27, 28, 29, & 31, 2019. LASAN collected a total of 169.20 tons. If you require further
 information regarding these service requests, please feel free to contact your LASAN
 Community Services Group Representative Renee Shackelford at (213)485-3023. Again, thank
 you. It was our pleasure to provide service to you under LASAN’s Clean Streets Los Angeles.




                                                 6
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 58 of 85 Page ID
                                  #:6857




                                        April 19, 2019



 Hello Council District 8,

 Thank you for submitting your Clean Streets Los Angeles service requests. LASAN is happy to
 confirm that the following locations received the requested service during the month of March
 2019:

                                     ILLEGAL DUMPING
  DATE            LOCATION                                                         TOTAL
       01-Mar-19 1847 W 47TH ST                                                      9.15
                  634 W 74TH-RESCECH FOR KUBOTA                                      0.00
                  936 W 84TH-DANGEROUS CONDITIONS                                    0.00
                  FLORENCE AT GRAMERCY                                               0.86
                  VERMONT AT 74TH-N/O                                                0.00
  01-Mar-19 Total                                                                   10.01
       04-Mar-19 45TH AND VERMONT                                                    0.97
                  54TH AND VERMONT                                                   2.00
                  VERMON AND 74TH                                                    0.69
  04-Mar-19 Total                                                                    3.66
       05-Mar-19 38TH AT CIMARRON                                                    0.60
                  853 W 82ND                                                         2.66
  05-Mar-19 Total                                                                    3.26
       06-Mar-19 115 E COLDEN ST-29 TIRES                                            0.00
                  115 E COLDEN ST-SPOT CLEAN                                         2.50
                  359 E CENTURY BLVD                                                 1.55
                  4TH AVE AT 45TH                                                    0.10
                  824 W 73RD ST-SPOT CLEAN                                           2.50
                  843 W 73RD ST-N/O                                                  0.00
  06-Mar-19 Total                                                                    6.65
       08-Mar-19 10350-10000 S AVALON BLVD                                           1.10
                  10950-10700 S CENTRAL AVE NOT OUT                                  0.00
                  1419 W 54TH ST                                                     1.11

                                              1
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 59 of 85 Page ID
                                  #:6858

                                  ILLEGAL DUMPING
  DATE            LOCATION                                          TOTAL
                  2023 W GAGE AVE                                     0.50
                  2110 W 85TH ST                                      0.13
                  2110 W 8TH ST                                       0.40
                  4447 S WESTERN AVE                                  0.50
                  4500 S VICTORIA AVE                                 0.00
                  5319 S NORMANDIE AVE                                1.10
                  7046 S 6TH AVE                                      0.50
                  8916 W WESTERN AVE                                  0.13
                  9127 S WESTERN AVE                                  0.14
                  9215 S WESTERN AVE                                  0.14
                  9307 S WESTERN AVE                                  0.14
                  9447 S WESTERN AVE                                  0.13
                  CIMARRON ST AT 85TH ST                              0.13
  08-Mar-19 Total                                                     6.15
       11-Mar-19 1643 W 48TH ST                                       2.00
                  2023 W GAGE                                         0.58
                  328 88TH ST                                         1.43
                  5410 WILTON PL                                      3.00
                  710 TO 716 W 81ST ST                                7.00
  11-Mar-19 Total                                                    14.01
       12-Mar-19 112 E 99TH ST                                        1.79
                  1516 W 53RD ST                                      0.85
                  3007 S HOBART BLVD-RESCECH FOR KUBOTA               0.00
                  45TH ST AT VERMONT                                  0.70
                  920 W 78TH ST                                       3.00
  12-Mar-19 Total                                                     6.34
       13-Mar-19 1236 W LEIGHTON                                      4.00
                  1577 W 45TH ST                                      6.00
                  328 88TH ST                                         1.43
                  88TH ST AT GRAND AVE                                1.00
  13-Mar-19 Total                                                    12.43
       14-Mar-19 1325 W 53RD ST                                       1.53
                  4510 ST ANDREWS                                     5.00
                  87TH AND FLOWER ST                                  1.05
  14-Mar-19 Total                                                     7.58
       15-Mar-19 GRAND AVE AT MANCHESTER TO FLORENCE                  2.47
  15-Mar-19 Total                                                     2.47
       18-Mar-19 612 W 74TH ST                                        0.77
                  722 W 73RD ST                                       0.25
                  7620 S VERMONT                                      0.25
                  7723 S HOOVER                                       1.00

                                           2
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 60 of 85 Page ID
                                  #:6859

                                  ILLEGAL DUMPING
  DATE           LOCATION                                           TOTAL
                 864 W 91ST ST                                        1.11
                 8922 S VERMONT                                       0.25
                 944 W 75TH ST                                        0.25
                 964 W MANCHESTER                                     0.25
                 966 W 88TH ST                                        1.11
                 9800 S WESTERN AVE                                   1.00
  18-Mar-19 Total                                                     6.24
       20-Mar-19 3804 ARLINGTON                                       0.75
  20-Mar-19 Total                                                     0.75
       21-Mar-19 60TH AT WESTERN                                      1.85
                  62ND AT ST ANDREWS                                  1.85
                  920 W 78TH                                          0.73
  21-Mar-19 Total                                                     4.43
       22-Mar-19 1517 W 58TH ST                                       0.31
                  1622 W 52ND ST                                      0.65
                  1747 W 64TH ST                                      2.25
                  612 W 74TH ST                                       0.65
                  6320 WESTERN AVE                                    2.25
                  7427 S FIGUEROA ST                                  0.00
                  9120 BARRING CROSS                                  0.50
                  9430 MANHATTAN PL                                   0.00
                  9450 WESTERN AVE                                    0.20
  22-Mar-19 Total                                                     6.81
       26-Mar-19 117 E 109TH PL                                       1.40
                  224 E 98TH ST                                       0.00
                  2755 S RAYMOND AVE                                  0.00
                  3003 S HOBART BLVD                                  0.40
  26-Mar-19 Total                                                     1.80
       27-Mar-19 110TH ST AT SPRING ST                                0.00
                  11122 S AVALON BLVD                                 0.25
                  11220 S MAIN ST                                     0.98
                  115 E 88TH ST                                       0.20
                  142 W 109TH ST                                      0.10
                  71ST AT VERMONT                                     0.75
                  CENTURY BLVD AT WESTERN AVE                         0.75
  27-Mar-19 Total                                                     3.03
       28-Mar-19 1466 W 45TH ST                                       0.00
                  67TH AT GRAND                                       0.30
                  MLK BLVD AT CRENSHAW BLVD                           0.40
  28-Mar-19 Total                                                     0.70
    GRAND TOTAL                                                      96.32

                                          3
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 61 of 85 Page ID
                                  #:6860

                                  HOMELESS ENCAMPMENTS
  DATE            LOCATION                                                             TOTAL
       11-Mar-19 115 E COLDEN AUTH#190211006                                             1.13
                  423 E LANZIT AVE AUTH#190117011                                        1.13
                  8735 S WESTERN AVE AUTH#190116022-N/O                                  0.00
                  9800 S WESTERN AVE AUTH#190117085                                      1.13
  11-Mar-19 Total                                                                        3.39
       13-Mar-19 115 E COLDEN AVE AUTH#190211006                                         1.13
                  423 E LANZIT AVE AUTH#190117011                                        1.13
                  8735 S WESTERN AVE AUTH#190116022-N/O                                  0.00
                  9800 S WESTERN AVE AUTH#190117085                                      1.13
  13-Mar-19 Total                                                                        3.39
    GRAND TOTAL                                                                          6.78


 Your service requests were completed on, March 1, 4, 5, 6, 8, 11, 12, 13, 14, 15, 18, 20, 21, 22,
 26, 27, & 28, 2019. LASAN collected a total of 103.10 tons. If you require further information
 regarding these service requests, please feel free to contact your LASAN Community Services
 Group Representative Renee Shackelford at (213)485-3023. Again, thank you. It was our
 pleasure to provide service to you under LASAN’s Clean Streets Los Angeles.




                                                4
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 62 of 85 Page ID
                                  #:6861




                                        April 19, 2019

 Hello Council District 2,

 Thank you for submitting your Clean Streets Los Angeles service requests. LASAN is happy to
 confirm that the following locations received the requested service during the month of March
 2019:

                                   ILLEGAL DUMPING
  DATE            LOCATION                                                         TOTAL
       04-Mar-19 13280 CANTARA ST                                                    0.25
  04-Mar-19 Total                                                                    0.25
       05-Mar-19 11048 W ARCHWOOD ST-N/O                                             0.00
                  12039 W TIARA ST                                                   0.10
                  12136 W KESWICK ST                                                 1.44
                  12551 W SATICOY ST                                                 0.30
                  12955 W VANOWEN ST                                                 0.10
                  13907 VANOWEN ST                                                   0.10
                  6403 N RADFORD AVE                                                 0.10
                  6822 N FARMDALE AVE-HE PRESENT                                     0.00
                  BURBANK BLVD AT COLDWATER CANYON-N/O                               0.00
                  FARMDALE AVE AT ARCHWOOD ST                                        0.30
                  SATSUMA AVE AT VANOWEN ST                                          0.10
  05-Mar-19 Total                                                                    2.54
       06-Mar-19 11600 W ERWIN                                                       0.10
                  4222 VINELAND AVE-N/O                                              0.00
                  5532 WILLOW CREST                                                  0.12
                  5635 CAMELLIA AVE                                                  0.10
                  5646 FARMDALE AVE                                                  0.20
                  5916 CLEON                                                         0.50
                  5939 N SATSUMA                                                     0.10
                  5944 CARTWRIGHT-N/O                                                0.00
  06-Mar-19 Total                                                                    1.12
       12-Mar-19 10312 LANARK ST                                                     0.10
                  11407 W COLLINS ST                                                 0.30
                  11680 BURBANK BLVD-HE PRESENT                                      0.00
                  5371 N LAUREL CANYON BLVD                                          0.50
                  5957 VINELAND AVE                                                  0.20
                                              1
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 63 of 85 Page ID
                                  #:6862
                                  ILLEGAL DUMPING
  DATE           LOCATION                                           TOTAL
                 6200 TROOST AVE-HE PRESENT                           0.00
                 6229 BECK AVE-HE PRESENT                             0.00
                 6329 N TROOST AVE                                    0.10
                 7754 ETHEL AVE-NEED KOBOTA                           0.00
  12-Mar-19 Total                                                     1.20
       13-Mar-19 11643 W CHANDLER BLVD                                0.45
                  4343 N AGNES AVE                                    0.10
                  8172 SAN FERNANDO RD                                0.10
                  SAN FERNANDO RD AT WHEATLAND                        0.49
                  SHERMAN WAY AT LANKERSHIM                           0.20
  13-Mar-19 Total                                                     1.34
       14-Mar-19 13507 W VICTORY BLVD-N/O                             0.00
                  6059 N WOODMAN AVE                                  0.10
                  6140 HAZELTINE AVE-N/O                              0.00
                  6415 N BONNER AVE-PRIVATE PROPERTY                  0.00
  14-Mar-19 Total                                                     0.10
       15-Mar-19 7754 ETHEL AVE                                       5.36
  15-Mar-19 Total                                                     5.36
       18-Mar-19 LANARK ST AT DE GARMO AVE                            0.42
                  RAYMER ST AT COLDWATER CANYON AVE                   4.00
                  SAN FERNANDO RD AT ARVILLA                          0.43
  18-Mar-19 Total                                                     4.85
       20-Mar-19 11301 W HARTLAND ST                                  0.00
                  119033 W SHERMAN RD                                 0.10
                  5151 N WHITSETT AVE                                 0.10
                  5353 N ALCOVE AVE                                   0.00
                  5718 N WINELAND AVE- 1 TIRE                         0.00
                  6353 N DENNY AVE                                    0.00
                  6438 N TROOST AVE                                   0.61
                  6939 N MORELLA AVE- 8 TIRES                         0.00
                  7191 N LAUREL CANYON BLVD                           0.10
                  WHITSETT AVE AT MAGNOLIA BLVD                       0.10
  20-Mar-19 Total                                                     1.01
       21-Mar-19 11021 LEADWELL ST                                    0.30
                  COLFAX AT 101 FWY UNDERPASS                         0.05
                  HARTSOOK AT VINELAND                                0.10
  21-Mar-19 Total                                                     0.45
       22-Mar-19 10526 DUBNOFF WAY                                    0.10
                  10708 OXNARD ST                                     0.10
                  10712 OXNARD ST                                     0.10
                  11122 MORRISON ST                                   0.02
                  11126 W ACAMA ST                                    0.00

                                           2
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 64 of 85 Page ID
                                  #:6863
                                 ILLEGAL DUMPING
  DATE           LOCATION                                           TOTAL
                 12120 LA MAIDA ST                                    0.10
                 12534 ROSCOE BLVD                                    0.10
                 4343 RADFORD AVE                                     0.35
                 4712 COLDWATER CANYON                                0.10
                 OXNARD AT CARTWRIGHT AVE                             0.10
                 SYLVAN ST AT LAURELGROVE AVE                         0.10
                 VANTAGE AVE AT KESWICK ST                            0.10
  22-Mar-19 Total                                                     1.27
       26-Mar-19 11301 HARTLAND ST                                    0.00
                  11846 SHERMAN WAY                                   0.00
                  12324 N ROSCOE BL                                   0.00
                  12534 ROSCOE BLVD                                   0.00
                  12730 RAYMER ST                                     1.00
                  5941 N MAMMOTH AVE                                  0.10
                  6319 N HAZELTINE AVE                                0.10
                  7341 HAZELTINE AVE                                  0.00
                  7618 SAN FERNANDO RD                                0.20
                  7646 N WHITSETT AVE                                 0.51
                  7710 N FERNCOLA AVE - 7 TIRES                       0.10
                  7754 ETHEL AVE                                      0.00
                  RAYMER ST AT COLDWATER CANYON AVE                   0.12
                  RAYMER ST AT FULTON AVE                             0.50
                  SHERMAN WAY AT LAUREL CANYON BLVD                   0.00
                  ST CLAIR AVE AT VANOWEN ST                          0.00
                  WOODMAN AND WOODMAN PL                              0.60
  26-Mar-19 Total                                                     3.23
       27-Mar-19 11301 HARTLAND                                       0.00
                  12324 ROSCOE BLVD                                   0.10
                  12534 ROSCOE BLVD                                   0.16
                  13119 GAULT ST                                      0.20
                  6538 RADFORD AVE                                    1.00
                  6644 COLDWATER CANYON                               1.25
                  6750 COLDWATER CANYON                               0.20
                  7267 WHITSETT AVE                                   0.20
                  7341 HAZELTINE AVE                                  0.05
                  7341 HAZLETINE AVE                                  0.10
                  7754 N ETHEL                                        0.05
                  8083 SAN FERNANDO RD                                0.71
                  ST CLAIR & VANOWEN                                  0.10
                  ST CLAIR AT VANOWEN ST                              0.02
                  VANOWEN ST AT COLDWATER CANYON                      0.15
  27-Mar-19 Total                                                     4.29

                                          3
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 65 of 85 Page ID
                                  #:6864
                                     ILLEGAL DUMPING
  DATE            LOCATION                                                           TOTAL
       28-Mar-19 10850 CHANDLER AVE                                                    0.10
                  10947 BURBANK BLVD                                                   0.10
                  6341 KLUMP AVE                                                       0.10
                  COLFAX AT BURBANK BLVD                                               0.10
  28-Mar-19 Total                                                                      0.40
       29-Mar-19 11064 W OXNARD ST                                                     0.10
                  11301 W HARTLAND ST                                                  4.43
                  5824 N VINELAND AVE                                                  0.20
                  6341 N KLUMP AVE                                                     0.10
                  7754 N ETHEL AVE                                                     0.23
  29-Mar-19 Total                                                                      5.06
    GRAND TOTAL                                                                       32.47


                               HOMELESS ENCAMPMENTS
  DATE            LOCATION                                                           TOTAL
       04-Mar-19 11599 W CHANDLER BLVD AUTH#190130015                                  1.03
                  5149 N BAKMAN AVE AUTH#181231017                                     0.25
                  6060 N LANKERSHIM BLVD AUTH#190219014-N/O                            0.00
                  6727 CAMELLIA AVE AUTH#190108003                                     0.50
  04-Mar-19 Total                                                                      1.78
       12-Mar-19 12061 W MOORPARK ST AUTH#190219015                                    0.20
                  5907 N LANKERSHIM BLVD AUTH#190116031                                0.40
                  CHANDLER BLVD AT AGNES AVE AUTH#181024005                            0.40
  12-Mar-19 Total                                                                      1.00
       13-Mar-19 11680 BURBANK BLVD                                                    0.25
                  COLFAX AT 170FWY                                                     0.35
                  LAUREL CANYON AT 101 FWY                                             0.25
                  LAUREL CANYON AT OXNARD                                              0.25
  13-Mar-19 Total                                                                      1.10
       21-Mar-19 11339 W CAMARILLO ST                                                  0.16
                  11405 W CHANDLER BLVD                                                0.25
                  11600 W CHANDLER BLVD                                                0.75
  21-Mar-19 Total                                                                      1.16
    GRAND TOTAL                                                                        5.04


 Your service requests were completed on, March 4, 5, 6, 12, 13, 14, 15, 18, 20, 21, 22, 26, 27,
 28, & 29, 2019. LASAN collected a total of 37.51 tons. If you require further information
 regarding these service requests, please feel free to contact LASAN Community Services Group
 Operations at (213)485-3087. Again, thank you. It was our pleasure to provide service to you
 under LASAN’s Clean Streets Los Angeles.

                                               4
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 66 of 85 Page ID
                                  #:6865




                                        April 19, 2019



 Hello Council District 1,

 Thank you for submitting your Clean Streets Los Angeles service requests. LASAN is happy to
 confirm that the following locations received the requested service during the month of March
 2019:



                                     ILLEGAL DUMPING
  DATE            LOCATION                                                         TOTAL
       01-Mar-19 2795 W 8TH ST                                                       0.10
                  2819 LEEWARD                                                       0.10
                  2826 LEEWARD                                                       0.10
                  2830 LEEWARD                                                       0.10
                  2948 LEEWARD                                                       0.10
                  3023 LEEWARD                                                       0.10
                  3057 LEEWARD                                                       0.10
                  777 WESTMORELAND                                                   0.10
                  LEEWARD AT VERMONT                                                 0.10
                  MAGNOLIA AT LEEWARD                                                0.10
  01-Mar-19 Total                                                                    1.00
       02-Mar-19 460 S BURLINGTON                                                    0.28
  02-Mar-19 Total                                                                    0.28
       04-Mar-19 2006 W 6TH ST                                                       0.61
                  2419 N EASTLAKE AVE                                                0.40
                  2500 W WILSHIRE BLVD                                               3.50
                  2500 W WILSHIRE BLVD -HE PRESENT                                   0.00
                  3300-3499 ALICE ST-N/O                                             0.00
                  434 S BURLINGTON AVE-N/O                                           0.00
                  434-460 S BURLINGTON AVE-AS                                        0.00
                  452 N SAN FERNANDO RD                                              0.90
  04-Mar-19 Total                                                                    5.41
       05-Mar-19 AVENUE 24 AT PASADENA AVE                                           0.45
                                              1
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 67 of 85 Page ID
                                  #:6866
                                 ILLEGAL DUMPING
  DATE           LOCATION                                           TOTAL
                 AVENUE 26 AT HURON ST                                0.35
                 AVENUE 30 AT EAGLE ROCK BLVD                         0.25
                 AVENUE 32 AT EAGLE ROCK BLVD                         0.55
                 FIGUEROA AT AVE 49                                   1.00
  05-Mar-19 Total                                                     2.60
       06-Mar-19 1111 JAMES M WOOD BLVD                               0.15
                  6800 FIGUEROA ST-1 TIRE                             0.00
                  AVE 49 AT FIGUEROA                                  0.10
                  AVENUE 37 AT MOZART                                 0.80
                  CONNECTICUT AT 14TH                                 0.70
                  MOZART AT AVENUE 17                                 0.37
  06-Mar-19 Total                                                     2.12
       07-Mar-19 AVE 26 AT FIGUEROA ST                                1.00
  07-Mar-19 Total                                                     1.00
       08-Mar-19 1801 S MARYLAND ST                                   0.24
                  1811 MARYLAND ST                                    0.24
                  1815 MARYLAND ST                                    0.45
                  330 S BURLINGTON AVE                                0.24
                  357 S WESTLAKE AVE                                  0.14
                  360 S WESTLAKE AVE                                  0.14
                  415 WESTLAKE AVE                                    0.14
                  420 S BURLINGTON AVE                                0.14
                  505 S BONNIE BRAE AVE                               0.14
                  MARYLAND AT ALVARADO AND WESTLAKE AVE               0.14
  08-Mar-19 Total                                                     2.01
       11-Mar-19 1240 W 2ND ST                                        0.40
                  2618 W 4TH ST                                       0.70
                  3065 W LEEWARD AVE-HE PRESENT                       0.00
                  534 S OCCIDENTAL BLVD                               0.15
                  636 S ALVARADO                                      0.28
  11-Mar-19 Total                                                     1.53
       12-Mar-19 1230 VALENCIA ST                                     0.22
                  1827 S BONNIE BRAE                                  0.45
                  6TH AT WILSHIRE                                     0.20
                  927 S BONNIE BRAE                                   0.22
                  ALVARADO AT 7TH ST                                  0.20
                  ALVARADO AT WESTLAKE                                0.53
                  MARYLAND AT 6TH ST                                  0.54
                  VENICE AT BONNIE BRAE-N/O                           0.00
  12-Mar-19 Total                                                     2.36
       13-Mar-19 1555 SAN FERNANDO RD                                 2.95
  13-Mar-19 Total                                                     2.95

                                          2
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 68 of 85 Page ID
                                  #:6867
                                 ILLEGAL DUMPING
  DATE            LOCATION                                          TOTAL
       15-Mar-19 10TH AT GRAND VIEW AND PARKVIEW HE PRESENT           0.00
                  12TH ST AT 110 FWY                                  0.08
                  2ND AT SPRING                                       0.00
                  636 S ALVARADO                                      0.09
                  943 S CARONDELET ST HE PRESENT                      0.00
                  ARCADIA AT BROADWAY                                 0.00
                  BEAUDRY AT 6TH AND WILSHIRE HE PRESENT              0.00
                  CESAR CHAVEZ AT LOS ANGELES                         0.10
                  DEWARD AT TEMPLE                                    0.65
                  EMERALD AT 2ND ST                                   0.08
                  BUNKERHILL AT CESAR CHAVEZ                          0.65
                  LEEWARD AT VERMONT HE PRESENT                       0.00
                  LOS ANGELS AT ARCADIA                               0.00
                  OLYMPIC AT 110 FWY                                  0.08
                  SPRING AT ARCADIA                                   0.10
  15-Mar-19 Total                                                     1.83
       18-Mar-19 1060 W TEMPLE ST-N/O                                 0.00
                  1137-1199 W OLYMPIC BLVD-N/O                        0.00
                  1300-1656 WILSHIRE BLVD-N/O                         0.00
                  1315-1598 7TH ST-N/O                                0.00
                  1610-1824 S MAGNOLIA AVE                            0.60
                  169 S AVENUE 57                                     0.46
                  1708-1952 CLINTON ST                                0.60
                  225 N AVENUE 25                                     0.31
                  2337 N EASTLAKE AVE                                 0.30
                  2525 W 8TH ST                                       0.50
                  2904 CASITAS AVE                                    0.60
                  351 S OCCIDENTAL BLVD                               0.15
                  514 S WESTLAKE AVE                                  0.25
                  600-700 WESTLAKE AVE                                0.85
                  636 ALVARADO                                        0.15
                  711 S WESTLAKE AVE                                  0.15
                  943 S CARONDELET ST-HE PRESENT                      0.00
                  943 S CARONDELET ST-RESCECH FOR KUBOTA              0.00
  18-Mar-19 Total                                                     4.92
       19-Mar-19 118 S AVENUE 50                                      0.10
                  331 W AVENUE 37                                     0.00
  19-Mar-19 Total                                                     0.10
       20-Mar-19 11TH AT VERMONT                                      0.10
                  12TH ST AT VERMONT                                  0.10
                  BERENDO AT OLYMPIC                                  0.20
                  NEW HAMPSHIRE AT OLYMPIC                            0.21

                                          3
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 69 of 85 Page ID
                                  #:6868
                                 ILLEGAL DUMPING
  DATE           LOCATION                                           TOTAL
                 VERMONT AT OLYMPIC                                   0.10
                 WILSHIRE AT ALVARADO                                 1.25
  20-Mar-19 Total                                                     1.96
       21-Mar-19 14TH AT OAK                                          0.00
                  MARIPOSA AT 20TH ST                                 0.50
                  PICO BLVD AT MARIPOSA                               0.00
  21-Mar-19 Total                                                     0.50
       22-Mar-19 110 FWY AT 8TH                                       0.15
                  2760 WEST SAN MARINO ST                             0.50
  22-Mar-19 Total                                                     0.65
       26-Mar-19 260 S AVENUE 54                                      0.00
                  3056 N DIVISION ST                                  0.00
  26-Mar-19 Total                                                     0.00
       27-Mar-19 260 S AVENUE 54                                      0.00
                  5241 E HUB ST                                       0.00
                  7TH AT WILSHIRE                                     1.10
                  924 S CARONDELET                                    1.10
                  954 S CARONDELET                                    3.97
                  WILSHIRE AT 7TH                                     4.00
  27-Mar-19 Total                                                    10.17
       28-Mar-19 1866 WILL ST                                         0.70
                  2010 JAMES M WOOD BLVD                              0.60
                  3108 E CHAUCER ST                                   0.50
                  757 S VALENCIA ST                                   0.49
  28-Mar-19 Total                                                     2.29
       29-Mar-19 10TH AT GRANDVIEW                                    0.20
                  12TH ST AT 110 FWY                                  0.15
                  12TH ST AT ALBANY                                   0.05
                  2518 JOHNSTON ST                                    0.10
                  2523 JOHNSTON ST                                    0.10
                  502 S WESTLAKE                                      0.85
                  636 S ALVARADO ST                                   0.30
                  6TH AT WILSHIRE                                     0.00
                  LEEWARD AVE AT VERMONT                              0.10
                  OLYMPIC BLVD AT 110 FWY                             0.00
                  VALENCIA AT ALBANY                                  0.00
  29-Mar-19 Total                                                     1.85
    GRAND TOTAL                                                      45.53




                                            4
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 70 of 85 Page ID
                                  #:6869
                                   HOMELESS ENCAMPMENTS
  DATE            LOCATION                                                              TOTAL
       11-Mar-19 1412 W CONNECTICUT ST AUTH#190228004                                     0.33
                  1438 N NAUD ST AUTH#181203001                                           0.33
                  916 S LAKE ST AUTH#180823031                                            0.33
  11-Mar-19 Total                                                                         0.99
       20-Mar-19 2310 PASADENA AVE                                                        0.40
                  2337 N WORKMAN ST                                                       0.66
                  2501 ALHAMBRA AVE                                                       1.00
                  3859 N MISSION RD                                                       0.30
                  630 E MOULTON AVE                                                       0.30
  20-Mar-19 Total                                                                         2.66
       26-Mar-19 132 N AVENUE 61                                                          0.70
                  4000 N EAGLE ROCK BLVD                                                  0.00
                  683 S BONNIE BRAE ST                                                    0.40
  26-Mar-19 Total                                                                         1.10
    GRAND TOTAL                                                                           4.75


 Your service requests were completed on, March 1, 2, 4, 5, 6, 7, 8, 11, 12, 13, 15, 18, 19, 20, 21,
 22, 26, 27, 28, & 29, 2019. LASAN collected a total of 50.28 tons. If you require further
 information regarding these service requests, please feel free to contact LASAN Community
 Services Group Operations at (213)485-3087. Again, thank you. It was our pleasure to provide
 service to you under LASAN’s Clean Streets Los Angeles.




                                                 5
Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 71 of 85 Page ID
                                  #:6870




                               Exhibit C
                  Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 72 of 85 Page ID
                                                    #:6871



Number       Address
 190806011   260 S NEW HAMPSHIRE AVE, 90004
 190806010   2219 E 1ST ST, 90033
 190806009   1210 W 8TH ST, 90017
 190806008   965 W WASHINGTON BLVD, 90015
 190806007   5242 1/2 DE LONGPRE AVE, 90027
 190806006   1931 N IVAR AVE, 90068
 190806005   1452 N POINSETTIA PL, 90046
 190806004   1410 N MCCADDEN PL, 90028
 190806003   1551 ARGYLE AVE, 90028
 190806002   1843 TAFT AVE, 90028
 190806001   5921 W BURCHARD AVE, 90034
 190805005   5300 W HOLLYWOOD BLVD, 90027
 190805004   9128 N JORDAN AVE, 91311
 190805003   317 S HOLT AVE, 90048
 190805002   274 S AVENUE 52, 90042
 190805001   1715 N WILTON PL, 90028
 190802016   815 W TEMPLE ST, 90012
 190802015   730 S WESTLAKE AVE, 90057
 190802014   371 N ST ANDREWS PL, 90004
 190802013   1139 E 12TH ST, 90021
 190802012   14411 W GILMORE ST, 91401
 190802011   14202 W AETNA ST, 91401
 190802010   622 N DETROIT ST, 90036
 190802009   14400 W BURBANK BLVD, 91401
 190802008   4824 N FULTON AVE, 91423
                Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 73 of 85 Page ID
                                                  #:6872



Cross Street                          Expiration Date Days to Expiration Status       Urgent   Associated SR #
W 3RD ST                                                                 Pending      No       1-1411004888
CHICAGO ST./SOTO ST.                                                     Pending      No       1-1416750561
GARLAND AVE/COLUMBIA AVE                                                 Pending      No       1-1140513751
TOBERMAN ST/UNION AVE                                                    Pending      No       1-1417764271
N HARVARD BLVD/HOBART BLVD.                                              Pending      No       1-1390563084
FRANKLIN AVE./VEDANTA TERRACE                                            Denied       No       1-1180463560
SUNSET BLVD./FOUNTAIN AVE.                                               Pending      No       1-1407975254
SUNSET BLVD./DE LONGPRE AVE.                                             Pending      No       1-1412503042
SUNSET BLVD./SELMA AVE.                                                  Pending      No       1-1412520491
W FRANKLIN AVE/HOLLYWOOD BLVD.                                           Pending      No       1-1410038527
DEAD END/VENICE BLVD                                                     Pending      No       1-1415137471
N SERRANO AVE/N HARVARD BLVD                                             Pending      No       1-1411515814
NORDHOFF AVE/PRAIRIE ST                                                  Pending      No       1-1409658251
S SHELBOURNE DR/S SAN VICENTE BLVD            11/4/19                 90 Authorized   No       1-1410744231
S AVENUE 52/S AVE 50                                                     Pending      No       1-1416406481
FRANKLIN AVE/HOLLYWOOD BLVD                                              Pending      No       1-1404425452
110FWY/ FREMONT AVE                                                      Pending      No       1-1142622112
7TH ST/ 8TH ST                                                           Pending      No       1-1247724641
ELMWOOD AVE/ OAKWOOD AVE                                                 Pending      No       1-1407703501
CENTRAL AVE/ PALOMA ST                                                   Pending      No       1-1395611221
SYLMAR AVE/ VAN NUYS                                                     Pending      No       1-1406811331
HAZELTINE AVE/ TYRONE AVE                                                Pending      No       1-1400133430
CLINTON ST/ MELROSE AVE                                                  Pending      No       1-1411657201
SYLMAR AVE/ VAN NUYS                                                     Pending      No       1-1213180039
HUSTON ST/ RIVERSIDE DR                                                  Pending      No       1-1411389891
                  Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 74 of 85 Page ID
                                                    #:6873



Date CreatedDate Approved
                        Date Completed
                                   Submitted ByReporting Person                        RP Contact No. Details
     8/6/19                        Leon Ho      Herb J. Wesson Jr.
     8/6/19                        Josselyne Hernandez
                                                Jose Huizar                               3235269332
     8/6/19                        Leon Ho      Gilbert Cedillo                        323-578-5513
     8/6/19                        Leon Ho      Gilbert Cedillo
     8/6/19                        Josselyne Hernandez
                                                Mitch O'Farrell
     8/6/19                        Josselyne Hernandez
                                                David Ryu
     8/6/19                        Josselyne Hernandez
                                                David Ryu
     8/6/19                        Josselyne Hernandez
                                                Mitch O'Farrell
     8/6/19                        Josselyne Hernandez
                                                Mitch O'Farrell                        213-550-6417
     8/6/19                        Josselyne Hernandez
                                                Mitch O'Farrell                           6318278197
     8/6/19                        Josselyne Hernandez
                                                Herb J. Wesson Jr.                     213-847-3458
     8/5/19                        Leon Ho      Mitch O'Farrell                                        New encampment
     8/5/19                        Leon Ho      Greig Smith                            818-519-7333
     8/5/19      8/6/19            Leon Ho      Paul Koretz
     8/5/19                        Leon Ho      Gilbert Cedillo
     8/5/19                        Leon Ho      Mitch O'Farrell
     8/2/19                        Diana Gonzalez
                                                Jose Huizar                            818-813-3124
     8/2/19                        Diana Gonzalez
                                                Gilbert Cedillo
     8/2/19                        Diana Gonzalez
                                                David Ryu
     8/2/19                        Diana Gonzalez
                                                Jose Huizar                            310-245-9480
     8/2/19                        Diana Gonzalez
                                                Nury Martinez                          818-468-7188
     8/2/19                        Diana Gonzalez
                                                Nury Martinez                             8184813700
     8/2/19                        Diana Gonzalez
                                                Paul Koretz
     8/2/19                        Diana Gonzalez
                                                David Ryu                                 8182812690
     8/2/19                        Diana Gonzalez
                                                David Ryu
                           Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 75 of 85 Page ID
                                                             #:6874



         HE Assessment
                    Contact
                       By No. HE Assessment
                                         Location
                                            DetailsDescription
                                                       City        Zip Code    Council District
                                                                                             Near School   Alley   Public Area
                                                       Los Angeles       90004           10 Yes            No      No
                                                       Los Angeles       90033           14 Yes            No      No
                                                       Los Angeles       90017            1 Yes            Yes     No
                                                       Los Angeles       90015            1 Yes            No      No
                                                       Los Angeles       90027           13 Yes            No      No
                                                       Los Angeles       90068            4 No             No      No
                                                       Los Angeles       90046            4 Yes            No      No
                                                       Los Angeles       90028           13 Yes            No      No
                                                       Los Angeles       90028           13 Yes            No      No
                                                       Los Angeles       90028           13 Yes            No      No
                                                       Los Angeles       90034           10 No             No      No
ew encampment                                          Los Angeles       90027           13 Yes            No      No
                                                       Los Angeles       91311           12 No             No      No
                                                       Los Angeles       90048            5 No             No      No
                                                       Los Angeles       90042            1 No             No      No
                                                       Los Angeles       90028           13 Yes            No      No
                                                       Los Angeles       90012           14 Yes            No      No
                                                       Los Angeles       90057            1 Yes            No      No
                                                       Los Angeles       90004            4 Yes            No      No
                                                       Los Angeles       90021           14 No             No      No
                                                       Los Angeles       91401            6 Yes            No      No
                                                       Los Angeles       91401            6 No             No      No
                                                       Los Angeles       90036            5 Yes            No      No
                                                       Los Angeles       91401            4 No             No      No
                                                       Los Angeles       91423            4 Yes            No      No
             Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 76 of 85 Page ID
                                               #:6875



APREC
OLYMPIC
HOLLENBECK
RAMPART
SOUTHWEST
HOLLYWOOD
HOLLYWOOD
HOLLYWOOD
HOLLYWOOD
HOLLYWOOD
HOLLYWOOD
WILSHIRE
HOLLYWOOD
DEVONSHIRE
WILSHIRE
NORTHEAST
HOLLYWOOD
CENTRAL
RAMPART
OLYMPIC
NEWTON
VAN NUYS
VAN NUYS
WILSHIRE
VAN NUYS
VAN NUYS
                    Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 77 of 85 Page ID
                                                      #:6876



Location Comments
HE located on sidewalk/curb

HE IN ALLEY
HE MOSTLY IN UNDERPASS
HE IN ALLEY




HE ON SIDEWALK
HE ON SIDEWALK
HE ON SIDEWALK
CD1 PRIORITY - APN 5468009901- City GSD Property Extends dirt path from Ave 52 to Ave 50
camp on top of/blocking water main. he on sidewalk
Multiple tents under the underpass
HE in the alley

HE in alley


HE located in the alley

on sidewalk careful of the syringe needles
                   Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 78 of 85 Page ID
                                                     #:6877



President, Board of Public Works President, Board of Public Works Sign Status   President, Board of Public Works Sign Comments
                                 Pending
                                 Pending
                                 Pending
                                 Pending
Kevin James                      Authorized
                                 Pending
Kevin James                      Authorized
Kevin James                      Authorized
Kevin James                      Authorized
Kevin James                      Authorized
Kevin James                      Authorized
Kevin James                      Authorized
Kevin James                      Authorized
Kevin James                      Authorized
Kevin James                      Authorized
Kevin James                      Authorized
Kevin James                      Authorized
Kevin James                      Authorized
Kevin James                      Authorized
Kevin James                      Authorized
Kevin James                      Authorized
Kevin James                      Authorized
Kevin James                      Authorized
Kevin James                      Authorized
Kevin James                      Authorized
                   Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 79 of 85 Page ID
                                                     #:6878



President, Board of Public Works Sign Date   Chief Environmental Compliance Officer II, LASAN


                                             Pawan Verma
                                             Pawan Verma
                                    8/6/19   Pawan Verma
                                             Pawan Verma
                                    8/6/19   Pawan Verma
                                    8/6/19   Pawan Verma
                                    8/6/19   Pawan Verma
                                    8/6/19   Pawan Verma
                                    8/6/19   Pawan Verma
                                    8/6/19   Pawan Verma
                                    8/6/19   Pawan Verma
                                    8/6/19   Pawan Verma
                                    8/5/19   Pawan Verma
                                    8/6/19   Pawan Verma
                                    8/5/19   Pawan Verma
                                    8/5/19   Pawan Verma
                                    8/5/19   Pawan Verma
                                    8/5/19   Pawan Verma
                                    8/5/19   Pawan Verma
                                    8/5/19   Pawan Verma
                                    8/5/19   Pawan Verma
                                    8/5/19   Pawan Verma
                                    8/5/19   Pawan Verma
                   Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 80 of 85 Page ID
                                                     #:6879



Chief Environmental Compliance Officer II, LASAN Sign Status
Pending
Pending
Authorized
Authorized
Authorized
Denied
Authorized
Authorized
Authorized
Authorized
Authorized
Authorized
Authorized
Authorized
Authorized
Authorized
Authorized
Authorized
Authorized
Authorized
Authorized
Authorized
Authorized
Authorized
Authorized
                   Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 81 of 85 Page ID
                                                     #:6880



Chief Environmental Compliance Officer II, LASAN Sign Comments




Authorized for HEs on PRW/sidewalk/underpass.

Photo does not match location.




Authorized for HEs on PRW/sidewalk.




Location of HE could not be determined from photo attached, more photos required.
                   Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 82 of 85 Page ID
                                                     #:6881



Chief Environmental Compliance Officer II, LASAN Sign Date   Encampment Project Coordinator


                                                     8/6/19
                                                     8/6/19
                                                     8/6/19
                                                     8/6/19
                                                     8/6/19
                                                     8/6/19
                                                     8/6/19
                                                     8/6/19
                                                     8/6/19
                                                     8/6/19
                                                     8/6/19
                                                     8/6/19 Victor Hinderliter
                                                     8/5/19
                                                     8/6/19
                                                     8/5/19
                                                     8/5/19
                                                     8/5/19
                                                     8/5/19
                                                     8/5/19
                                                     8/5/19
                                                     8/5/19
                                                     8/5/19
                                                     8/5/19
                  Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 83 of 85 Page ID
                                                    #:6882



Encampment Project Coordinator Sign Status   Encampment Project Coordinator Sign Comments   Encampment Project Coordinator Sign Date
Pending
Pending
Pending
Pending
Pending
Pending
Pending
Pending
Pending
Pending
Pending
Pending
Pending
Authorized                                                                                      8/6/19
Pending
Pending
Pending
Pending
Pending
Pending
Pending
Pending
Pending
Pending
Pending
                    Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 84 of 85 Page ID
                                                      #:6883



Files                                    Actions
1564726059874.jpg                1564439387301.jpg
CNT2573770.jpeg
1535776990539.jpg                1537865344477.jpg             1535776522883.jpg            1537865469177.jpg   1
CNT2578523.jpeg                 CNT2578524.jpeg
1562390962076.jpg
1537227895439.jpg
1564072557111.jpg                1564072555192.jpg             1564734604319.jpg
1564568734382.jpg
CNT2551766.jpeg                 1564807635492.jpg
1564810639051.jpg                 1564807221157.jpg
CNT2567009.jpeg                 CNT2567095.jpeg             CNT2567096.jpeg
1564501920911.jpg                 1564724183150.jpg
1564552861536.jpg                 1564552848676.jpg
1564734369365.jpg
CNT2572281.jpeg
1564205251872.jpg
1534471803932.jpg                1535001787191.jpg
CNT1799646.jpeg                 CNT1799647.jpeg             1544075269966.jpg
1564117948565.jpg
1564115313847.jpg                 1564115644636.jpg            1563426833194.jpg
CNT2522220.jpeg                 1564116946633.jpg
1563512129405.jpg                 1563315781286.jpg
CNT2547773.jpeg                 1564735880393.jpg
1539839258262.jpg
1564721019720.jpg                1564636169555.jpg
                  Case 2:19-cv-06182-DSF-PLA Document 122-3 Filed 04/07/21 Page 85 of 85 Page ID
                                                    #:6884




37865469177.jpg     1537865544609.jpg            1537865662854.jpg             1537865557065.jpg
